 



Exhibit 10.1

REVOLVING CREDIT

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)

WITH

INPUT/OUTPUT, INC., a Delaware corporation
GLOBAL CHARTER CORPORATION, a Delaware corporation
GMG/AXIS, INC., a Delaware corporation
GX TECHNOLOGY CORPORATION, a Texas corporation
I/O EXPLORATION PRODUCTS (U.K.), INC., a Delaware corporation
I/O EXPLORATION PRODUCTS (U.S.A.), INC., a Delaware corporation
I/O MARINE SYSTEMS, INC., a Louisiana corporation
I/O OF AUSTIN, INC., a Delaware corporation
I/O SENSORS, INC., a Delaware corporation
I/O TEXAS, LP, a Delaware limited partnership
and
IPOP MANAGEMENT, INC., a Delaware corporation
(BORROWER)

May 24, 2005



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  I   DEFINITIONS.     1  
 
  1.1.   Accounting Terms.     1  
 
  1.2.   General Terms.     1  
 
  1.3.   Uniform Commercial Code Terms.     22  
 
  1.4.   Certain Matters of Construction.     22  
 
                II   ADVANCES, PAYMENTS.     23  
 
  2.1.   Revolving Advances.     23  
 
  2.2.   Procedure for Revolving Advances Borrowing.     24  
 
  2.3.   Disbursement of Advance Proceeds.     26  
 
  2.4.   Omitted.     26  
 
  2.5.   Maximum Advances.     26  
 
  2.6.   Repayment of Advances.     26  
 
  2.7.   Repayment of Excess Advances.     27  
 
  2.8.   Statement of Account.     27  
 
  2.9.   Letters of Credit and Acceptances.     27  
 
  2.10.   Issuance of Letters of Credit; Creation of Acceptances.     28  
 
  2.11.   Requirements For Issuance of Letters of Credit and Acceptances.     29
 
 
  2.12.   Disbursements, Reimbursement.     30  
 
  2.13.   Repayment of Participation Advances.     31  
 
  2.14.   Documentation.     31  
 
  2.15.   Determination to Honor Drawing Request.     31  
 
  2.16.   Nature of Participation and Reimbursement Obligations.     32  
 
  2.17.   Indemnity.     33  
 
  2.18.   Liability for Acts and Omissions.     33  
 
  2.19.   Additional Payments.     34  
 
  2.20.   Manner of Borrowing and Payment.     35  
 
  2.21.   Mandatory Prepayments.     36  
 
  2.22.   Use of Proceeds.     36  
 
  2.23.   Defaulting Lender.     37  
 
                III   INTEREST AND FEES.     37  
 
  3.1.   Interest.     38  
 
  3.2.   Letter of Credit and Acceptance Fees.     38  
 
  3.3.   Facility Fee.     39  
 
  3.4.   Fee Letter.     39  
 
  3.5.   Computation of Interest and Fees.     39  
 
  3.6.   Maximum Charges.     39  
 
  3.7.   Increased Costs.     39  
 
  3.8.   Basis For Determining Interest Rate Inadequate or Unfair.     40  
 
  3.9.   Capital Adequacy.     41  
 
  3.10.   Gross Up for Taxes.     41  
 
  3.11.   Withholding Tax Exemption.     41  
 
                IV   COLLATERAL: GENERAL TERMS     42  
 
  4.1.   Security Interest in the Collateral.     42  

i



--------------------------------------------------------------------------------



 



                 
 
  4.2.   Perfection of Security Interest.     43  
 
  4.3.   Disposition of Collateral.     43  
 
  4.4.   Preservation of Collateral.     43  
 
  4.5.   Ownership of Collateral.     44  
 
  4.6.   Defense of Agent’s and Lenders’ Interests.     44  
 
  4.7.   Books and Records.     45  
 
  4.8.   Financial Disclosure.     45  
 
  4.9.   Compliance with Laws.     45  
 
  4.10.   Inspection of Premises.     46  
 
  4.11.   Insurance.     46  
 
  4.12.   Failure to Pay Insurance.     47  
 
  4.13.   Payment of Taxes.     47  
 
  4.14.   Payment of Leasehold Obligations.     47  
 
  4.15.   Receivables.     47  
 
  4.16.   Inventory.     50  
 
  4.17.   Maintenance of Equipment.     50  
 
  4.18.   Exculpation of Liability.     50  
 
  4.19.   Environmental Matters.     50  
 
  4.20.   State Law Remedies.     52  
 
  4.21.   Financing Statements.     53  
 
                V   REPRESENTATIONS AND WARRANTIES.     53  
 
  5.1.   Authority.     53  
 
  5.2.   Formation and Qualification.     54  
 
  5.3.   Survival of Representations and Warranties.     54  
 
  5.4.   Tax Returns.     54  
 
  5.5.   Financial Statements.     55  
 
  5.6.   Entity Name.     55  
 
  5.7.   O.S.H.A. and Environmental Compliance.     55  
 
  5.8.   Solvency; No Litigation, Violation, Indebtedness or Default.     56  
 
  5.9.   Patents, Trademarks, Copyrights and Licenses.     57  
 
  5.10.   Licenses and Permits.     58  
 
  5.11.   Default of Indebtedness.     58  
 
  5.12.   No Default.     58  
 
  5.13.   No Burdensome Restrictions.     58  
 
  5.14.   No Labor Disputes.     58  
 
  5.15.   Margin Regulations.     58  
 
  5.16.   Investment Company Act.     59  
 
  5.17.   Disclosure.     59  
 
  5.18.   Omitted.     59  
 
  5.19.   Swaps.     59  
 
  5.20.   Conflicting Agreements.     59  
 
  5.21.   Application of Certain Laws and Regulations.     59  
 
  5.22.   Business and Property of Borrower.     59  
 
  5.23.   Section 20 Subsidiaries.     59  
 
  5.24.   Anti-Terrorism Laws.     59  
 
  5.25.   Trading with the Enemy.     60  

ii



--------------------------------------------------------------------------------



 



                 
 
  5.26.   Federal Securities Laws.     60  
 
                VI   AFFIRMATIVE COVENANTS.     60  
 
  6.1.   Payment of Fees.     61  
 
  6.2.   Conduct of Business and Maintenance of Existence and Assets.     61  
 
  6.3.   Violations.     61  
 
  6.4.   Government Receivables.     61  
 
  6.5.   Financial Covenants.     61  
 
  6.6.   Execution of Supplemental Instruments.     61  
 
  6.7.   Payment of Indebtedness.     62  
 
  6.8.   Standards of Financial Statements.     62  
 
  6.9.   Federal Securities Laws.     62  
 
  6.10.   Omitted.     62  
 
  6.11.   Foreign Subsidiary Stock Powers.     62  
 
  6.12.   Blocked Accounts.     62  
 
  6.13.   Certified Copies of Insurance Policies.     62  
 
                VII   NEGATIVE COVENANTS.     62  
 
  7.1.   Merger, Consolidation, Acquisition and Sale of Assets.     62  
 
  7.2.   Creation of Liens.     63  
 
  7.3.   Guarantees.     63  
 
  7.4.   Investments.     64  
 
  7.5.   Loans.     64  
 
  7.6.   Capital Expenditures and Capitalized Lease Obligations.     64  
 
  7.7.   Dividends; Distributions.     65  
 
  7.8.   Indebtedness.     66  
 
  7.9.   Nature of Business.     66  
 
  7.10.   Transactions with Affiliates.     66  
 
  7.11.   Leases.     66  
 
  7.12.   Subsidiaries.     66  
 
  7.13.   Fiscal Year and Accounting Changes.     66  
 
  7.14.   Pledge of Credit.     67  
 
  7.15.   Amendment of Articles of Incorporation, By-Laws, Certificate        
 
      of Formation, Operating Agreement, Partnership Agreement.     67  
 
  7.16.   Compliance with ERISA.     67  
 
  7.17.   Prepayment of Indebtedness.     67  
 
  7.18.   Anti-Terrorism Laws.     68  
 
  7.19.   Membership/Partnership Interests.     68  
 
  7.20.   Trading with the Enemy Act.     68  
 
  7.21.   Omitted.     68  
 
  7.22.   Omitted.     68  
 
                VIII   CONDITIONS PRECEDENT.     68  
 
  8.1.   Conditions to Initial Advances.     68  
 
  8.2.   Conditions to Each Advance.     72  
 
                IX   INFORMATION AS TO BORROWERS.     72  
 
  9.1.   Disclosure of Material Matters.     72  
 
  9.2.   Schedules.     72  

iii



--------------------------------------------------------------------------------



 



                 
 
  9.3.   Environmental Reports.     73  
 
  9.4.   Litigation.     73  
 
  9.5.   Material Occurrences.     73  
 
  9.6.   Government Receivables.     73  
 
  9.7.   Annual Financial Statements.     73  
 
  9.8.   Quarterly Financial Statements.     73  
 
  9.9.   Monthly Financial Statements.     74  
 
  9.10.   Other Reports.     74  
 
  9.11.   Additional Information.     74  
 
  9.12.   Projected Operating Budget.     74  
 
  9.13.   Variances From Operating Budget.     74  
 
  9.14.   Notice of Suits, Adverse Events.     75  
 
  9.15.   ERISA and Employee Compensation Notices and Requests.     75  
 
  9.16.   Additional Documents.     75  
 
                X   EVENTS OF DEFAULT.     75  
 
  10.1.   Nonpayment.     76  
 
  10.2.   Breach of Representation.     76  
 
  10.3.   Financial Information.     76  
 
  10.4.   Judicial Actions.     76  
 
  10.5.   Noncompliance.     76  
 
  10.6.   Judgments.     76  
 
  10.7.   Bankruptcy.     76  
 
  10.8.   Inability to Pay.     77  
 
  10.9.   Affiliate Bankruptcy.     77  
 
  10.10.   Material Adverse Effect.     77  
 
  10.11.   Lien Priority.     77  
 
  10.12.   Omitted.     77  
 
  10.13.   Cross Default.     77  
 
  10.14.   Breach of Guaranty.     77  
 
  10.15.   Change of Control.     77  
 
  10.16.   Invalidity.     77  
 
  10.17.   Licenses.     78  
 
  10.18.   Seizures.     78  
 
  10.19.   Operations.     78  
 
  10.20.   Pension Plans.     78  
 
                XI   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.     78  
 
  11.1.   Rights and Remedies.     78  
 
  11.2.   Agent’s Discretion.     80  
 
  11.3.   Setoff.     80  
 
  11.4.   Rights and Remedies not Exclusive.     80  
 
  11.5.   Allocation of Payments After Event of Default.     80  
 
                XII   WAIVERS AND JUDICIAL PROCEEDINGS.     81  
 
  12.1.   Waiver of Notice.     81  
 
  12.2.   Delay.     81  
 
  12.3.   Jury Waiver.     81  

iv



--------------------------------------------------------------------------------



 



                  XIII   EFFECTIVE DATE AND TERMINATION.     82  
 
  13.1.   Term.     82  
 
  13.2.   Termination.     82  
 
                XIV   REGARDING AGENT.     83  
 
  14.1.   Appointment.     83  
 
  14.2.   Nature of Duties.     83  
 
  14.3.   Lack of Reliance on Agent and Resignation.     83  
 
  14.4.   Certain Rights of Agent.     84  
 
  14.5.   Reliance.     84  
 
  14.6.   Notice of Default.     84  
 
  14.7.   Indemnification.     85  
 
  14.8.   Agent in its Individual Capacity.     85  
 
  14.9.   Delivery of Documents.     85  
 
  14.10.   Borrower’s Undertaking to Agent.     85  
 
  14.11.   No Reliance on Agent’s Customer Identification Program.     85  
 
  14.12.   Other Agreements.     86  
 
                XV   BORROWING AGENCY.     86  
 
  15.1.   Borrowing Agency Provisions.     86  
 
  15.2.   Waiver of Subrogation.     87  
 
                XVI   MISCELLANEOUS     87  
 
  16.1.   Governing Law.     87  
 
  16.2.   Entire Understanding.     87  
 
  16.3.   Successors and Assigns; Participations; New Lenders.     90  
 
  16.4.   Application of Payments.     91  
 
  16.5.   Indemnity.     91  
 
  16.6.   Notice.     92  
 
  16.7.   Survival.     94  
 
  16.8.   Severability.     94  
 
  16.9.   Expenses.     94  
 
  16.10.   Injunctive Relief.     95  
 
  16.11.   Damages.     95  
 
  16.12.   Captions.     95  
 
  16.13.   Counterparts; Facsimile Signatures.     95  
 
  16.14.   Construction.     95  
 
  16.15.   Confidentiality; Sharing Information.     95  
 
  16.16.   Publicity.     96  
 
  16.17.   Certifications From Banks and Participants; US PATRIOT Act.     96  

v



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

      Exhibits    
Exhibit 1.2
  Borrowing Base Certificate
Exhibit 2.1(a)
  Revolving Credit Note
Exhibit 5.5(b)
  Financial Projections
Exhibit 8.1(k)
  Financial Condition Certificate
Exhibit 16.3
  Commitment Transfer Supplement
 
   
Schedules
   
 
   
Schedule 1.2(a)
  Permitted Encumbrances
Schedule 1.2(b)
  Sanctioned Countries
Schedule 4.5
  Equipment and Inventory Locations
Schedule 4.15(c)
  Location of Executive Offices and Operating Offices
Schedule 4.15(h)
  Deposit and Investment Accounts
Schedule 4.19
  Real Property (Owned and Leased)
Schedule 5.1
  Consents
Schedule 5.2(a)
  States of Qualification and Good Standing
Schedule 5.2(b)
  Subsidiaries
Schedule 5.4
  Federal Tax Identification Number
Schedule 5.6
  Prior Names
Schedule 5.7
  Environmental
Schedule 5.8(b)
  Litigation
Schedule 5.8(d)
  Plans
Schedule 5.9(a)
  Intellectual Property, Source Code Escrow Agreements
Schedule 5.9(b)
  Objections and Challenges to Intellectual Property
Schedule 5.10
  Licenses and Permits
Schedule 5.14
  Labor Disputes
Schedule 6.12
  Lockbox Accounts and Locations as of Closing Date
Schedule 7.10
  Transactions with Affiliates

vi



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AND SECURITY AGREEMENT

     THIS REVOLVING CREDIT AND SECURITY AGREEMENT dated as of May 24, 2005, by
and among, INPUT/OUTPUT, INC., a corporation organized under the laws of the
State of Delaware (“IO”), GLOBAL CHARTER CORPORATION, a corporation organized
under the laws of the State of Delaware (“Global Charter”), GMG/AXIS, INC., a
corporation organized under the laws of the State of Delaware (“GMG Axis”), GX
TECHNOLOGY CORPORATION, a corporation organized under the laws of the State of
Texas (“GX Technology”), I/O EXPLORATION PRODUCTS (U.K.), INC., a corporation
organized under the laws of the State of Delaware (“IO Exploration (UK)”), I/O
EXPLORATION PRODUCTS (U.S.A.), INC., a corporation organized under the laws of
the State of Delaware (“IO Exploration (USA)”), I/O MARINE SYSTEMS, INC., a
corporation organized under the laws of the State of Louisiana (“IO Marine), I/O
OF AUSTIN, INC., a corporation organized under the laws of the State of Delaware
(“IO Austin”), I/O SENSORS, INC., a corporation organized under the laws of the
State of Delaware (“IO Sensors”), I/O TEXAS, LP, a limited partnership organized
under the laws of the State of Delaware (“IO Texas”), and IPOP MANAGEMENT, INC.,
a corporation organized under the laws of the State of Delaware (“IPOP”)(each, a
“Borrower” and collectively, “Borrowers”), the financial institutions which are
now or which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).

     IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Lenders and Agent hereby agree as follows:

I            DEFINITIONS.

     1.1. Accounting Terms. As used in this Agreement, the Other Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrower for each fiscal year of the Term ended
December 31.

     1.2. General Terms. For purposes of this Agreement the following terms
shall have the following meanings:

     “Acceptances” shall mean any existing and future drafts as to which
Borrower or beneficiary under a Letter of Credit is the drawer, which are
processed and accepted for payment by Agent or other accepting bank in its
absolute discretion.

     “Accountants” shall have the meaning set forth in Section 9.7 hereof.

     “Advance Rates” shall mean, collectively, the Receivables Advance Rate and
the Inventory Advance Rate as defined in Section 2.1.

1



--------------------------------------------------------------------------------



 



     “Advances” shall mean and include the Revolving Advances, Letters of
Credit, and Acceptances.

     “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) for purposes of Section 7.10, any Person who is a director,
managing member, general partner or officer (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the power,
direct or indirect, to vote 50% or more of the voting power for the election of
directors (or the individuals performing similar functions) of such Person.

     “Agent” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.

     “Agreement” shall mean this Revolving Credit and Security Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

     “Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

     “Applicable Base Rate Margin” is in accordance with the table below:

        Fixed Charge Coverage   Base Rate Margin  
>1.25X <1.50X
  25 bps
 
   
>1.50X <1.75X
  0 bps
 
   
>1.75X
  0 bps

     Adjustments, if any, in the Applicable Base Rate Margin shall be
implemented quarterly, on a prospective basis, as of the first day of the fiscal
quarter following the date of delivery to Agent of the quarterly unaudited or
annual audited (as applicable) financial statements evidencing the need for an
adjustment, commencing with the financial statements for the period ending
June 30, 2005. Said statements shall be accompanied by an executed Compliance
Statement setting forth the reasons for the change in the Fixed Charge Coverage
Ratio and the corresponding adjustment to the Applicable Base Rate Margin. In
the event the Fixed Charge Coverage Ratio has changed such that a different rate
is applicable, the rate shall be effective as of the first day of the month
following receipt by Agent of the quarterly financial statements evidencing such
change. Failure to timely deliver such financial statements, shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Base Rate Margin to the highest level set forth in the foregoing grid
until the first day of the first fiscal month following the delivery of said
financial statements, demonstrating that such increase is not required. If an
Event of Default has occurred and is continuing at the time any reduction in

2



--------------------------------------------------------------------------------



 



the Applicable Base Rate Margin is to be implemented, that reduction shall be
deferred until the first day of the first fiscal month following the date on
which such Event of Default is waived or cured. Nothing set forth herein in this
definition shall limit the applicability of the Default Rate in the event of a
failure to comply with Section 9.8 of this Agreement.

     “Applicable Eurodollar Rate Margin” is in accordance with the table below:

        Fixed Charge Coverage   Eurodollar Rate Margin  
>1.25X <1.50X
  275 bps
 
   
>1.50X <1.75X
  250 bps
 
   
>1.75X
  225 bps

     Adjustments, if any, in the Applicable Eurodollar Rate Margin shall be
implemented quarterly, on a prospective basis, as of the first day of the fiscal
quarter following the date of delivery to Agent of the quarterly unaudited or
annual audited (as applicable) financial statements evidencing the need for an
adjustment, commencing with the financial statements for the period ending
June 30, 2005. Said statements shall be accompanied by an executed Compliance
Statement setting forth the reasons for the change in the Fixed Charge Coverage
Ratio and the corresponding adjustment to the Applicable Eurodollar Rate Margin.
In the event the Fixed Charge Coverage Ratio has changed such that a different
rate is applicable, the rate shall be effective as of the first day of the month
following receipt by Agent of the quarterly financial statements evidencing such
change. Failure to timely deliver such financial statements, shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Eurodollar Rate Margin to the highest level set forth in the
foregoing grid until the first day of the first fiscal month following the
delivery of said financial statements, demonstrating that such increase is not
required. If an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Eurodollar Rate Margin is to be implemented, that
reduction shall be deferred until the first day of the first fiscal month
following the date on which such Event of Default is waived or cured. Nothing
set forth herein in this definition shall limit the applicability of the Default
Rate in the event of a failure to comply with Section 9.8 of this Agreement.

     “Applicable Law” shall mean all laws, rules and regulations applicable to
the Person, conduct, transaction, covenant, Other Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Body, and all orders,
judgments and decrees of all courts and arbitrators.

     “Authority” shall have the meaning set forth in Section 4.19(d).

     “Banker’s Acceptance Rate” shall mean with respect to any Acceptance
hereunder, a discount charge (calculated with respect to the face amount of such
Acceptance on the basis of a 360-day year for the number of days from the date
such Acceptance is accepted by the accepting bank (the “Acceptance Date”) to its
maturity date) at a rate per annum equal to the sum of (a) the

3



--------------------------------------------------------------------------------



 



discount rate in the New York banker’s acceptance market on the Acceptance Date
as determined by the accepting bank in its sole discretion, plus (b) one and
one-half percent (1.50%).

     “Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

     “Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

     “Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

     “Blocked Person” shall have the meaning set forth in Section 5.24(b)
hereof.

     “Borrower” shall have the meaning set forth in the preamble to this
Agreement and shall extend to all permitted successors and assigns of such
Person.

     “Borrower’s Account” shall have the meaning set forth in Section 2.8.

     “Borrowing Agent” shall be Input/Output, Inc. in its capacity as agent for
all Borrowers pursuant to Section 15.1 hereof.

     “Borrowing Base Certificate” shall mean a certificate in substantially the
form of Exhibit 1.2 duly executed by the President, Chief Financial Officer,
Treasurer or Controller of the Borrowing Agent and delivered to the Agent,
appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.

     “Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

     “Capital Expenditures” shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations,
which, in accordance with GAAP, would be classified as capital expenditures.

     “Capitalized Lease Obligation” shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

4



--------------------------------------------------------------------------------



 



     “Change of Control” shall mean the occurrence of any event which, in
Agent’s sole opinion, results in a change of control of Borrowing Agent. For
purposes of this definition, “control of Borrowing Agent” shall mean the power,
direct or indirect, to vote 50% or more of the voting power for the election of
directors (or the individuals performing similar functions) of Borrowing Agent.

     “Charge or Charges” shall mean all taxes, charges, fees, imposts, levies or
other assessments, including all net income, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation and property taxes, custom
duties, fees, assessments, liens, claims and charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts, imposed by any taxing or other authority, domestic or foreign
(including the Pension Benefit Guaranty Corporation or any environmental agency
or superfund), upon the Collateral, Borrower or any of its Affiliates.

     “Closing Date” shall mean May 24, 2005 or such other date as may be agreed
to by the parties hereto.

     “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.

     “Collateral” shall mean and include:

          (a) all Receivables;

          (b) all Equipment;

          (c) all General Intangibles;

          (d) all Inventory;

          (e) all Investment Property;

          (f) 100% of all Domestic Subsidiary Stock and 65% of all Foreign
Subsidiary Stock;

          (g) all of Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of Borrower’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to
Borrower from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Obligations;
(v) all of Borrower’s contract rights, rights of payment which have been earned
under a contract right, instruments (including promissory notes), documents,
chattel paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit

5



--------------------------------------------------------------------------------



 



and money; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by Borrower, all real and personal property
of third parties in which Borrower has been granted a lien or security interest
as security for the payment or enforcement of Receivables; (viii) all letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods, personal
property or real property now owned or hereafter acquired in which Borrower has
expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and Borrower;

          (h) all of Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by Borrower or in which it has an interest), computer programs,
tapes, disks and documents relating to (a), (b), (c), (d), (e), (f), or (g) of
this Paragraph; and

          (i) all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
and (h) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

     “Commitment Percentage” of any Lender shall mean the percentage set forth
below such Lender’s name on the signature page hereof as same may be adjusted
upon any assignment by a Lender pursuant to Section 16.3(b) hereof.

     “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

     “Compliance Certificate” shall mean a compliance certificate to be signed
by the Chief Financial Officer, Treasurer or Controller of Borrower, which shall
(i) state the following: that, based on an examination sufficient to permit such
officer to make an informed statement, no Default or Event of Default exists, or
if such is not the case, specifying such Default or Event of Default, its
nature, when it occurred, whether it is continuing and the steps being taken by
Borrower with respect to such default and, such certificate shall have appended
thereto calculations which set forth Borrower’s compliance with the requirements
or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11;
(ii) set forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Base Rate Margin for Domestic Rate Loans, or
Applicable Eurodollar Rate Margin for Eurodollar Loans; and (iii) state to the
best of his knowledge, that Borrower is in compliance in all material respects
with all federal, state and local Environmental Laws, and to the extent Borrower
is not in compliance in all material respects, with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action Borrower will implement in order to achieve the required
compliance.

6



--------------------------------------------------------------------------------



 



     “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

     “Consigned Inventory” shall mean Inventory of Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

     “Controlled Group” shall mean, at any time, the Borrower and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
Borrower, are treated as a single employer under Section 414 of the Code.

     “Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.

     “Default” shall mean an event, circumstance or condition which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.

     “Default Rate” shall have the meaning set forth in Section 3.1 hereof.

     “Defaulting Lender” shall have the meaning set forth in Section 2.23(a)
hereof.

     “Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

     “Dollar” and the sign “$” shall mean lawful money of the United States of
America.

     “Domestic Rate Loan” shall mean any Advance that bears interest based upon
the Base Rate.

     “Domestic Subsidiary Stock” shall mean Subsidiary Stock of all Domestic
Subsidiaries.

     “Domestic Subsidiaries” of any Person, shall mean any Subsidiary of such
Person that is organized and incorporated in the United States or any State or
territory thereof.

     “Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

     “Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

     “Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrower for such period (excluding extraordinary
gains and losses), plus (ii) all

7



--------------------------------------------------------------------------------



 



interest expense of Borrower for such period, plus (iii) all charges against
income of Borrower for such period for federal, state, local, and foreign cash
taxes paid.

     “EBITDA” shall mean for any period the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period (including amortized costs
associated with the Multi-Client Data Library, but only for such period as
Borrower maintains a combined minimum of $5,000,000.00 in Undrawn Availability
and unrestricted cash deposits in the Blocked Accounts).

     “Eligible Inventory” shall mean and include Inventory excluding work in
process valued at the lower of cost or market value, determined on a FIFO basis,
which is not, in Agent’s opinion, obsolete, slow moving or unmerchantable and
which Agent, in its sole discretion, shall not deem ineligible Inventory, based
on such considerations as Agent may from time to time deem appropriate including
whether the Inventory is subject to a perfected, first priority security
interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance). In addition, Inventory shall not be Eligible Inventory if it
(i) does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (ii) is in
transit (except as set forth below), (iii) is located outside the continental
United States or at a location that is not otherwise in compliance with this
Agreement, (iv) constitutes Consigned Inventory, (v) is the subject of an
Intellectual Property Claim; (vi) is subject to a License Agreement or other
agreement that limits, conditions or restricts Borrower’s or Agent’s right to
sell or otherwise dispose of such Inventory, unless Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement; or
(vii) or is situated at a location not owned by Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver
Agreement. Eligible Inventory shall include all Inventory in-transit for which
title has passed to Borrower, which is insured to the full value thereof and for
which Agent shall have in its possession (a) all negotiable bills of lading
properly endorsed and (b) all non-negotiable bills of lading issued in Agent’s
name.

     “Eligible Receivables” shall mean and include with respect to Borrower,
each Receivable of Borrower arising in the Ordinary Course of Business and which
Agent, in its sole credit judgment, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent. Notwithstanding the prior sentence, Foreign
Approved Receivables valued at up to $10,000,000.00 may be deemed Eligible
Receivables for purposes of the Formula Amount, subject to Agent’s sole credit
judgment and the exclusions set forth in the following sentence. In addition, no
Receivable shall be an Eligible Receivable if:

          (a) it arises out of a sale made by Borrower to an Affiliate of
Borrower or to a Person controlled by an Affiliate of Borrower;

          (b) it is unpaid more than ninety (90) days after the original invoice
date;

          (c) fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder. Such percentage may, in Agent’s
sole discretion, be

8



--------------------------------------------------------------------------------



 



increased or decreased from time to time;

          (d) any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;

          (e) the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;

          (f) except for sales resulting in Foreign Approved Receivables, the
sale is to a Customer outside the continental United States of America, unless
the sale is on letter of credit, guaranty or acceptance terms, in each case
acceptable to Agent in its sole discretion;

          (g) the sale to the Customer is on a bill-and-hold (unless the goods
have been accepted in writing by Customer in a form acceptable to Agent in its
sole discretion and the amount due from such sales does not exceed $5,000,000.00
in the aggregate at any time), guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
chattel paper;

          (h) Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

          (i) the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

          (j) the goods giving rise to such Receivable have not been delivered
to Customer in accordance with Customer’s specifications or the services giving
rise to such Receivable have not been performed by Borrower in accordance with
Customer’s specifications or the Receivable otherwise does not represent a final
sale;

          (k) the Receivables of any Customer exceed a dollar credit limit for
that single Customer, which shall be determined by Agent, in its sole
discretion, to the extent such Customer’s Receivable exceeds such limit;

          (l) the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim which has been asserted, the Customer is also a
creditor or supplier of Borrower or the Receivable is otherwise contingent;

9



--------------------------------------------------------------------------------



 



          (m) Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

          (n) any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;

          (o) such Receivable is not payable to Borrower; or

          (p) Receivables of a single Customer (either foreign or domestic)
which are otherwise Eligible exceed thirty percent (30%) of all aggregate
Eligible Receivables or such other credit limit determined by Agent in its sole
discretion, but only to the extent such Receivables exceed such limit.

     “Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.

     “Environmental Laws” shall mean all federal, state and local environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

     “Equipment” shall mean and include all of Borrower’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located
including all equipment, machinery, apparatus, motor vehicles and other rolling
stock (excluding rolling stock leased by Borrower from third parties), fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.

     “Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

     “Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then
current Interest Period relating thereto the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (i) the rate of interest determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the London interbank
offered rates for U.S. Dollars quoted by the British Bankers’ Association as set
forth on Moneyline Telerate (or appropriate successor or, if British Banker’s
Association or its successor ceases to provide such quotes, a comparable
replacement determined by Agent) display page 3750 (or such other

10



--------------------------------------------------------------------------------



 



display page on the Moneyline Telerate system as may replace display page 3750)
two (2) Business Days prior to the first day of such Interest Period for an
amount comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage. The Eurodollar Rate may also be expressed by the
following formula:

Average of London interbank offered rates quoted by BBA as shown on
Eurodollar Rate = Moneyline Telerate Service display page 3750 or appropriate
successor
1.00 — Reserve Percentage.

     The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrower of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

     “Eurodollar Rate Loan” shall mean an Advance at any time that bears
interest based on the Eurodollar Rate.

     “Event of Default” shall have the meaning set forth in Article X hereof.

     “Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

     “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

     “Federal Funds Effective Rate” for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

     “Federal Funds Open Rate” shall mean the rate per annum determined by the
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open” rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler Corporation, any successor entity thereto, or
any other broker selected by the Agent, as set forth on the applicable Telerate
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.

11



--------------------------------------------------------------------------------



 



     “Fee Letter” shall mean the fee letter dated as of the Closing Date,
between Borrower and PNC.

     “FIFO” means the inventory valuation method used and described in the
Borrower’s financial statements and in its Form 10-Q and Form 10-K which
approximates the conventional first-in-first-out inventory valuation method.

     “First Quarter Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

     “Fixed Charge Coverage Ratio” shall mean and include, with respect to any
fiscal period, the ratio of (a) EBITDA minus the sum of (i) non-financed Capital
Expenditures made during such period (exclusive of investments made in the
Multi-Client Data Library, but only so long as Borrower maintains a combined
minimum of $5,000,000.00 in Undrawn Availability and unrestricted cash deposits
in the Blocked Accounts); plus (ii) cash dividends paid during any such period;
plus (iii) cash taxes paid during such period to (b) the sum of principal and
interest payments on all Indebtedness (exclusive of any fluctuations of the
outstanding balance of the Advances, to be determined in Agent’s sole
discretion) during such period.

     “Foreign Approved Receivables” shall mean those Receivables which do not
arise out of sales to Sanctioned Countries and which are due from (a) foreign
affiliates and subsidiaries of domestic energy companies maintaining a Standard
and Poor credit rating of BBB or higher, and exhibiting satisfactory
creditworthiness as determined by Agent in its reasonable discretion; (b)
foreign companies specifically approved in advance by Agent in its sole
discretion without added credit enhancement; or (c) other foreign companies
backed by a letter of credit or Ex-Im Bank insurance acceptable to PNC in its
sole discretion.

     “Foreign Plan” shall mean any Plan (without regard to whether it is
exempted from coverage under ERISA) maintained outside of, or governed by the
laws of a jurisdiction other than, the U.S. primarily for the benefit of
individuals substantially all of whom are nonresident aliens.

     “Foreign Subsidiary” of any Person, shall mean any Subsidiary of such
Person that is not organized or incorporated in the United States or any State
or territory thereof.

     “Foreign Subsidiary Stock” shall mean Subsidiary Stock of the following
Foreign Subsidiaries: Geophysical Instruments AS (Norway); I/O Cayman Islands,
Ltd, (Cayman Islands); I/O Marine Systems Limited (UK); I/O U.K., Ltd. (UK); and
Sensor Nederland B.V. (Netherlands).

     “Formula Amount” shall have the meaning set forth in Section 2.1(a).

     “Funded Debt” shall mean, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at

12



--------------------------------------------------------------------------------



 



the option of the debtor, and also including, in the case of Borrower, the
Obligations and, without duplication, Indebtedness consisting of guaranties of
Funded Debt of other Persons.

     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time and may include averaging methods
and other approximations not inconsistent with the requirements of the
Securities Act of 1933, the Securities Exchange Act of 1934, and the Rules and
Regulations promulgated thereunder.

     “General Intangibles” shall mean and include all of Borrower’s general
intangibles, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to Borrower to secure payment of
any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).

     “Governmental Acts” shall have the meaning set forth in Section 2.17.

     “Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

     “Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

     “Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

     “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.

     “Hazardous Wastes” shall mean all waste materials subject to regulation
under CERCLA, RCRA or applicable state law, and any other applicable Federal and
state laws now in force or hereafter enacted relating to hazardous waste
disposal.

     “Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

13



--------------------------------------------------------------------------------



 



     “Increased Tax Burden” shall mean the additional federal, state or local
taxes assumed to be payable by a member of Borrower as a result of Borrower’s
status as a limited liability company as evidenced and substantiated by the tax
returns filed by Borrower as a limited liability company, with such taxes being
calculated for all members at the highest marginal rate applicable to any
member.

     “Indebtedness” of a Person at a particular date shall mean all obligations
of such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

     “Ineligible Security” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

     “Intellectual Property” shall mean property constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name, mask work, trade secret or license or other right to use any of the
foregoing.

     “Intellectual Property Claim” shall mean the assertion by any Person of a
claim (whether asserted in writing, by action, suit or proceeding or otherwise)
that Borrower’s ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.

     “Interest Period” shall mean the period provided for any Eurodollar Rate
Loan pursuant to Section 2.2(b).

     “Interest Rate Hedge” shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by the Borrower or its Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, any Guarantor and/or their
respective Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

     “Inventory” shall mean and include all of Borrower’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrower’s business or used in selling or furnishing such

14



--------------------------------------------------------------------------------



 



goods, merchandise and other personal property, and all documents of title or
other documents representing them.

     “Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

     “Investment Property” shall mean and include all of Borrower’s now owned or
hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.

     “Issuer” shall mean any Person who issues a Letter of Credit and/or accepts
a draft pursuant to the terms hereof.

     “Leasehold Interests” shall mean all of Borrower’s right, title and
interest in and to the premises identified in Schedule 4.19.

     “Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

     “Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender and with respect to which the Agent confirms and
meets the following requirements: such Interest Rate Hedge (i) is documented in
a standard International Swap Dealer Association Agreement, (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities of the Borrower to
the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

     “Letter of Credit and Acceptance Fees” shall have the meaning set forth in
Section 3.2.

     “Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

     “Letter of Credit Sublimit” shall mean $5,000,000.00.

     “Letters of Credit” shall have the meaning set forth in Section 2.9.

     “License Agreement” shall mean any agreement between Borrower and a
Licensor pursuant to which Borrower is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of Borrower or otherwise in connection with
Borrower’s business operations.

     “Licensor” shall mean any Person from whom Borrower obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with Borrower’s manufacture, marketing, sale or other distribution
of any Inventory or otherwise in connection with Borrower’s business operations.

15



--------------------------------------------------------------------------------



 



     “Licensor/Agent Agreement” shall mean an agreement between Agent and a
Licensor, in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of Borrower’s default
under any License Agreement with such Licensor.

     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

     “Lien Waiver Agreement” shall mean an agreement which is executed in favor
of Agent by a Person who owns or occupies premises at which any Collateral may
be located from time to time and by which, subject to reasonable negotiation
between the parties, such Person shall waive any Lien that such Person may ever
have with respect to any of the Collateral and shall authorize Agent from time
to time to enter upon the premises to inspect or remove the Collateral from such
premises or to use such premises to store or dispose of such Inventory.

     “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of Borrowers (taken as a whole), (b) the ability of
Borrowers (as a whole) to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value of the Collateral (as a whole),
or (d) Agent’s Liens on the Collateral, or the priority of any such Lien or
(e) the practical realization of the benefits of Agent’s and each Lender’s
rights and remedies under this Agreement and the Other Documents.

     “Material Contract” shall men any contract between Borrower and a third
party in which a breach thereof by either party shall result in a Material
Adverse Effect.

     “Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

     “Maximum Loan Amount” shall mean $25,000,000.00

     “Maximum Undrawn Amount” shall mean with respect to any outstanding Letter
of Credit, the amount of such Letter of Credit that is or may become available
to be drawn, including all automatic increases or decreases provided for in such
Letter of Credit, whether or not any such automatic increase or decrease has
become effective.

     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

     “Multi-Client Data Library” shall mean the collection of seismic surveys
acquired or performed by Borrower and offered for licensing to Customers on a
non-exclusive basis.

16



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including the Borrower or any member of the Controlled
Group) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.

     “Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender under this Agreement and any Other Document (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether or not evidenced
by any note, guaranty or other instrument, but which arises under this Agreement
and the Other Documents, and any amendments, extensions, renewals or increases
thereof, whether or not for the payment of money, whether arising by reason of
an extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of the Agent’s or any Lenders non-receipt
of or inability to collect funds or otherwise not being made whole in connection
with depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of Borrower to Agent or Lenders to perform acts or refrain
from taking any action.

     “Ordinary Course of Business” shall mean the ordinary course of Borrower’s
business as conducted on the Closing Date.

     “Other Documents” shall mean the Revolving Credit Note, the Questionnaire,
the Fee Letter, any Lender-Provided Interest Rate Hedge and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.

     “Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).

     “Parent” of any Person shall mean a corporation or other entity owning,
directly or indirectly at least 50% of the shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors of
the Person, or other Persons performing similar functions for any such Person.

     “Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

17



--------------------------------------------------------------------------------



 



     “Participation Advance” shall have the meaning set forth in
Section 2.12(d).

     “Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

     “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.

     “Pension Benefit Plan” shall mean at any time any employee pension benefit
plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.

     “Permitted Discretion” shall mean a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset based
lender) business judgment.

     “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the
benefit of Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being Properly Contested in good faith
and by appropriate proceedings and with respect to which proper reserves have
been taken by Borrower; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Agent or the value of the assets in which
Agent has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (c) Liens disclosed in the financial statements referred to in
Section 5.5; (d) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business; (f) Liens arising by virtue of the rendition, entry or issuance
against Borrower or any Subsidiary, or any property of Borrower or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (i) is in existence for less than 20 consecutive days after it first arises
or is being Properly Contested and (ii) is at all times junior in priority to
any Liens in favor of Agent; (g) mechanics’, workers’, materialmen’s or other
like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being contested in good faith by
Borrower; (h) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (i) any such lien shall not
encumber any other property of Borrower and (ii) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6;
(i) easements, rights of way, restrictions (including zoning restrictions),
encroachments, protrusions, and other similar encumbrances, and minor title
deficiencies, in each case whether now or hereafter in existence, which do not
materially interfere with the conduct of the business of

18



--------------------------------------------------------------------------------



 



Borrower or materially impair any Borrower’s title to, or right to transfer, the
Real Property so encumbered and (j) Liens disclosed on Schedule 1.2(a).

     “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan), maintained for
employees of Borrower or any member of the Controlled Group or any such Plan to
which Borrower or any member of the Controlled Group is required to contribute
on behalf of any of its employees.

     “PNC” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all of its successors and assigns.

     “Properly Contested” shall mean, in the case of any Indebtedness of any
Person, or Charge in respect of such Person or its property (including any
taxes) that is not paid as and when due or payable by reason of such Person’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Indebtedness is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; (ii) such
Person has established appropriate reserves as shall be required in conformity
with GAAP or which are to the reasonable satisfaction of Agent to protect its
security interest in or Lien on the Collateral; (iii) the non-payment of such
Indebtedness will not have a Material Adverse Effect and will not result in the
forfeiture of any assets of such Person; (iv) no Lien is imposed upon any of
such Person’s assets with respect to such Indebtedness unless such Lien is at
all times junior and subordinate in priority to the Liens in favor of the Agent
(except only with respect to Liens that have priority as a matter of Applicable
Law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness or Charges and all penalties, interest and other amounts due in
connection therewith.

     “Projections” shall have the meaning set forth in Section 5.5(b) hereof.

     “Purchasing Lender” shall have the meaning set forth in Section 16.3
hereof.

     “Questionnaire” shall mean the Documentation Information Questionnaire and
the responses thereto provided by Borrower and delivered to Agent.

     “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., as same may be amended from time to time.

19



--------------------------------------------------------------------------------



 



     “Real Property” shall mean all of Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto.

     “Receivables” shall mean and include, as to Borrower, all of Borrower’s
accounts, contract rights, instruments (including those evidencing indebtedness
owed to Borrower by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
Borrower arising out of or in connection with the sale or lease of Inventory or
the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

     “Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

     “Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.

     “Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

     “Reportable Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.

     “Required Lenders” shall mean Lenders holding at least sixty-six and
two-thirds percent (66 2/3%) of the Advances and, if no Advances are
outstanding, shall mean Lenders holding least sixty-six and two-thirds percent
(66 2/3%) of the Commitment Percentages; provided, however, if there are fewer
than three (3) Lenders, Required Lenders shall mean all Lenders.

     “Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

     “Revolving Advances” shall mean Advances made other than Letters of Credit
and Acceptances.

     “Revolving Credit Note” shall mean, collectively, the promissory notes
referred to in Section 2.1(a) hereof.

     “Revolving Interest Rate” shall mean an interest rate per annum equal to
(a) from the Closing Date until Agent’s receipt of the unaudited consolidated
financial statements and Compliance Certificate for the six-month period ending
June 30, 2005, through and including the last day of the fiscal month in which
such financial statements were received, the Base Rate or Eurodollar Rate plus
2.50%; (b) from and after Agent’s receipt of the unaudited consolidated
financial statements and Compliance Certificate for the six-month period ending
June 30, 2005, effective as of the first day of the fiscal month following such
receipt, (i) the sum of the Base Rate plus the Applicable Base Rate Margin, with
respect to Domestic Rate Loans, or (ii) the sum of the Eurodollar Rate plus the
Applicable Eurodollar Rate Margin, for Eurodollar Rate Loans,

20



--------------------------------------------------------------------------------



 



each to be adjusted quarterly as set forth in the definitions of the Applicable
Base Rate Margin and the Applicable Eurodollar Rate Margin.

     “Sanctioned Countries” shall mean any country listed on Schedule 1.2(b) and
any country from time to time added, after the Closing Date, to the Sanctioned
Countries list provided by the Office of Foreign Assets Control.

     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

     “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

     “Securities Act” shall mean the Securities Act of 1933, as amended.

     “Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

     “Subsidiary” of any Person shall mean a corporation or other entity of
whose Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

     “Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests of any Subsidiary owned by the Borrower (not to exceed 65% of the
Equity Interests of any Foreign Subsidiary).

     “Tangible Net Worth” at a particular date, shall mean all amounts which
would be included under shareholders’ equity on a balance sheet of Borrower
(including all common stock, preferred stock and other capital stock) determined
in accordance with GAAP as at such date, minus any intangible assets of Borrower
on a consolidated basis, including but not limited to, goodwill, computer
software, proprietary technology, patents, customer lists, customer
relationships, trade names and non-compete agreements.

     “Term” shall have the meaning set forth in Section 13.1 hereof.

     “Termination Event” shall mean (i) a Reportable Event with respect to any
Plan or Multiemployer Plan; (ii) the withdrawal of Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA;

21



--------------------------------------------------------------------------------



 



or (vi) the partial or complete withdrawal within the meaning of Sections 4203
and 4205 of ERISA, of Borrower or any member of the Controlled Group from a
Multiemployer Plan.

     “Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

     “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.

     “Transferee” shall have the meaning set forth in Section 16.3(c) hereof.

     “Undrawn Availability” at a particular date shall mean an amount equal to
(a) the Formula Amount, minus (b) the sum of (i) the outstanding amount of
Advances plus (ii) all amounts due and owing to Borrower’s trade creditors which
are outstanding beyond sixty (60) days past the due date, plus (iii) fees and
expenses for which Borrower is liable but which have not been paid or charged to
Borrower’s Account.

     “Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

     “Week” shall mean the time period commencing with the opening of business
on a Wednesday and ending on the end of business the following Tuesday.

     1.3. Uniform Commercial Code Terms. All terms used herein and defined in
the Uniform Commercial Code as adopted in the State of Texas from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “instruments”, “general intangibles”, “payment intangibles”,
“supporting obligations”, “securities”, “investment property”, “documents”,
“deposit accounts”, “software”, “letter of credit rights”, “inventory”,
“equipment” and “fixtures”, as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

     1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate

22



--------------------------------------------------------------------------------



 



in the context, terms used herein in the singular also include the plural and
vice versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a FIFO basis. Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase “to the best of Borrower’s knowledge” or words of
similar import relating to the knowledge or the awareness of Borrower are used
in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of Borrower’s Chief Executive Officer, Chief Financial
Officer, or Treasurer, or (ii) with respect to financial and other information
required to be disclosed to the Agent and the Lenders under the terms of this
Agreement, the knowledge that such Chief Executive Officer, Chief Financial
Officer, or Treasurer, would have obtained if he had engaged in good faith and
diligent performance of his duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of Borrower
and a good faith attempt to ascertain the existence or accuracy of the matter to
which such phrase relates.

II ADVANCES, PAYMENTS.

     2.1. Revolving Advances.

          (a) Amount of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement including Section 2.1(b), each Lender, severally and
not jointly, will make Revolving Advances to Borrower in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Loan Amount or (y) an amount equal to the sum of:

               (i) subject to the provisions of Section 2.1(b), up to 85% (the
“Receivables Advance Rate”) of Eligible Receivables, plus

               (ii) subject to the provisions of Section 2.1(b) hereof, up to
the lesser of (A) 25% of the lower of FIFO or market cost of Eligible Inventory,
or (B) $12,500,000.00 in the aggregate at any one time (“Inventory Advance Rate”
and together with the Receivables

23



--------------------------------------------------------------------------------



 



Advance Rate, collectively, the “Advance Rates”), minus

               (iii) the lesser of (A) the aggregate Maximum Undrawn Amount of
all outstanding trade Letters of Credit and any outstanding Acceptances, or
(B) the Letter of Credit Sublimit; minus

               (iv) such reserves as Agent may reasonably deem proper and
necessary from time to time.

     The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and(ii), minus
(y) Section 2.1 (a)(y)(iii and iv) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).

          (b) Discretionary Rights. The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
Permitted Discretion. Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. The rights
of Agent under this subsection are subject to the provisions of Section 16.2(b).
Notwithstanding anything contained in this Agreement, no assets resulting from
an acquisition described in Section 7.1(a) shall be included in the Formula
Amount until such time as Agent has performed an audit of such assets, at which
time Agent shall determine, in it sole discretion, whether to include such
assets in the Formula Amount.

     2.2. Procedure for Revolving Advances Borrowing.

          (a) Borrowing Agent may notify Agent prior to 10:00 a.m. on a Business
Day of Borrower’s request to incur, on that day, a Revolving Advance hereunder.
Should any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any other agreement with Agent or Lenders, or
with respect to any other Obligation, become due, same shall be deemed a request
for a Revolving Advance as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation under this
Agreement or any other agreement with Agent or Lenders, and such request shall
be irrevocable.

          (b) Notwithstanding the provisions of subsection (a) above, in the
event Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall
give Agent written notice by no later than 10:00 a.m. on the day which is three
(3) Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which shall be a minimum amount of $1,000,000.00 and in integral
multiples of $100,000.00, and (iii) the duration of the first Interest Period
therefor. Interest Periods for Eurodollar Rate Loans shall be for one, two, or
three months; provided, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day. No Eurodollar Rate Loan shall be
made to Borrower during the continuance of an Event of Default.

24



--------------------------------------------------------------------------------



 



          (c) Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.

     Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan. If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.

          (d) Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrower desires to convert a loan, Borrowing Agent shall give Agent written
notice by no later than 10:00 a.m. (i) on the day which is three (3) Business
Days’ prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or (ii) on the
day which is one (1) Business Day prior to the date on which such conversion is
to occur with respect to a conversion from a Eurodollar Rate Loan to a Domestic
Rate Loan, specifying, in each case, the date of such conversion, the loans to
be converted and if the conversion is from a Domestic Rate Loan to any other
type of loan, the duration of the first Interest Period therefor.

          (e) At its option and upon written notice given prior to 10:00 a.m.
(New York time) at least three (3) Business Days’ prior to the date of such
prepayment, Borrower may prepay the Eurodollar Rate Loans in whole at any time
or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(f) hereof.

          (f) Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans

25



--------------------------------------------------------------------------------



 



hereunder. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Agent or any Lender to Borrowing Agent shall be
conclusive absent manifest error.

          (g) Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be suspended and Borrower shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrower shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.

     2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrower to Agent or Lenders,
shall be charged to Borrower’s Account on Agent’s books. During the Term,
Borrower may use the Revolving Advances by borrowing, prepaying and reborrowing,
all in accordance with the terms and conditions hereof. The proceeds of each
Revolving Advance requested by Borrowing Agent or deemed to have been requested
by Borrowing Agent under Section 2.2(a) hereof shall, with respect to requested
Revolving Advances to the extent Lenders make such Revolving Advances, be made
available to Borrower on the day so requested by way of credit to Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.

     2.4. Omitted.

     2.5. Maximum Advances. The aggregate balance of Advances outstanding at any
time shall not exceed the lesser of (a) the Maximum Loan Amount or (b) the
Formula Amount.

     2.6. Repayment of Advances.

          (a) The Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.

          (b) Borrower recognizes that the amounts evidenced by checks, notes,
drafts

26



--------------------------------------------------------------------------------



 



or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrower’s Account as of the Business Day on
which Agent receives those items of payment, Borrower agrees that, in computing
the charges under this Agreement, all items of payment shall be deemed applied
by Agent on account of the Obligations after (i) the Business Day Agent receives
such payments via wire transfer or electronic depository check or (ii) in the
case of payments received by Agent in any other form, the Business Day such
payment constitutes good funds in Agent’s account. Agent is not, however,
required to credit Borrower’s Account for the amount of any item of payment
which is unsatisfactory to Agent and Agent may charge Borrower’s Account for the
amount of any item of payment which is returned to Agent unpaid.

          (c) All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 P.M. (New York time) on the due date therefor
in lawful money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrower’s
Account or by making Advances as provided in Section 2.2 hereof.

          (d) Borrower shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.

     2.7. Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.

     2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Borrower in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrower, during such month. The monthly statements shall be deemed
correct and binding upon Borrower in the absence of manifest error and shall
constitute an account stated between Lenders and Borrower unless Agent receives
a written statement of Borrower’s specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.

     2.9. Letters of Credit and Acceptances. Subject to the terms and conditions
hereof, Agent shall (a) issue or cause the issuance of standby and/or trade
Letters of Credit (“Letters of Credit”) for the account of Borrower or
(b) accept, or cause to be accepted Acceptances; provided, however, that Agent
will not be required to issue or cause to be issued any Letters of Credit or
accept or cause to be accepted any Acceptances to the extent that the issuance
thereof

27



--------------------------------------------------------------------------------



 



would then cause the sum of (i) the outstanding Revolving Advances plus (ii) the
Maximum Undrawn Amount of all outstanding Letters of Credit plus
(iii) outstanding Acceptances to exceed the lesser of (x) the Maximum Loan
Amount or (y) the Formula Amount. The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit and
Acceptances shall be deemed to be Eurodollar Loans consisting of Revolving
Advances and shall bear interest at the applicable Revolving Interest Rate for
Eurodollar Loans; Letters of Credit that have not been drawn upon shall not bear
interest.

     2.10. Issuance of Letters of Credit; Creation of Acceptances.

          (a) Borrowing Agent may request Agent to issue or cause the issuance
of a Letter of Credit by delivering to Agent, at the Payment Office, prior to
10:00 a.m. (New York time), at least five (5) Business Days’ prior to the
proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent also has the right to give instructions and
make agreements with respect to any application, any applicable letter of credit
and security agreement, any applicable letter of credit reimbursement agreement
and/or any other applicable agreement, any letter of credit and the disposition
of documents, disposition of any unutilized funds, and to agree with Agent upon
any amendment, extension or renewal of any Letter of Credit.

          (b) Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and
(ii) have an expiry date not later than twenty-four (24) months after such
Letter of Credit’s date of issuance and in no event later than the last day of
the Term. Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, and any amendments or revision thereof
adhered to by the Issuer (“UCP 500”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (“ISP98
Rules”), as determined by Agent, and each trade Letter of Credit shall be
subject to UCP 500.

          (c) Agent shall use its reasonable efforts to notify Lenders of the
request by Borrower for a Letter of Credit or an Acceptance hereunder.

          (d) Agent shall have absolute discretion whether to accept any draft
to create an Acceptance. Without in any way limiting Agent’s absolute discretion
whether to accept any draft, Borrower will not present for acceptance any draft,
and Agent will generally not accept any drafts (i) that arise out of
transactions involving the sale of goods by Borrower not in the Ordinary Course
of Business, (ii) that involve a sale to an Affiliate of Borrower, (iii) that
involve any purchase for which Agent has not received all related documents,
instruments and forms requested by Agent, (iv) for which Agent is unable to
locate a purchaser in the ordinary course of business on standard terms, or
(v) that is not eligible for discounting with Federal Reserve Banks pursuant to
paragraph 7 of Section 13 of the Federal Reserve Act, as amended.

28



--------------------------------------------------------------------------------



 



          (e) Subject to terms set by Agent from time to time in its discretion
with respect to the acceptance of drafts generally, Borrowing Agent may request
Acceptances on any Business Day, by delivering to Agent a written request for an
Acceptance in a form acceptable to Agent, in its sole discretion, and, promptly
upon demand, copies of all invoices, delivery receipts and related documents
relating to that request that Agent might require. Provided that the request for
Acceptance is received prior to 10:30 a.m. and approved by Agent, Agent shall
make the net proceeds of the Acceptance available to Borrower by crediting the
net amount of the Acceptance in lawful money of the United States and in
immediately available funds to Borrower’s Account. The net amount of the
Acceptance shall be calculated by discounting the Acceptance at the Banker’s
Acceptance Rate for the applicable maturity period upon the creation by Agent of
an Acceptance..

          (f) Borrower shall pay to Agent the amount of any Acceptance on or
before its maturity date. In addition, Agent is hereby irrevocably authorized,
in its sole discretion, to make Revolving Advances from time to time, or to
charge any account of Borrower, to pay any Acceptance for which payment is due,
or at any time after the occurrence of an Event of Default to fund cash
collateral for any outstanding Acceptance.

          (g) Each Acceptance shall be payable in Dollars and shall be in the
face amount of at least $1,000,000.00. The maturity of each Acceptance shall be
in any 30 day increment equal to or greater than 30 and less than or equal to
180 days or, if such day is not a Business Day, on the next succeeding Business
Day and, in any event, no later than the day preceding the expiration of the
Term. This Section 2.10(g) will not apply to Acceptances created under Letters
of Credit.

     2.11. Requirements For Issuance of Letters of Credit and Acceptances.

          (a) Borrower shall authorize and direct any Issuer to name Borrower as
the “Applicant” or “Account Party” of each Letter of Credit. If Agent is not the
Issuer of any Letter of Credit, Borrower shall authorize and direct the Issuer
to deliver to Agent all instruments, documents, and other writings and property
received by the Issuer pursuant to the Letter of Credit or any Acceptance
related thereto and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit, the
application therefor or any Acceptance therefor.

          (b) In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred and is continuing, (i) to sign and/or endorse Borrower’s
name upon any warehouse or other receipts, letter of credit applications and
acceptance, (ii) to sign Borrower’s name on bills of lading; (iii) to clear
Inventory through the United States of America Customs Department (“Customs”) in
the name of Borrower or Agent or Agent’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of Borrower for such purpose;
and (iv) to complete in Borrower’s name or Agent’s, or in the name of Agent’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof. Neither Agent nor its
attorneys will be liable for any acts or omissions nor for any error of judgment
or mistakes of fact or law, except for Agent’s or its attorney’s willful
misconduct. This power, being

29



--------------------------------------------------------------------------------



 



coupled with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

     2.12. Disbursements, Reimbursement.

          (a) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.

          (b) In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrower.
Provided that it shall have received such notice, Borrower shall reimburse (such
obligation to reimburse Agent shall sometimes be referred to as a “Reimbursement
Obligation”) Agent prior to 12:00 Noon, New York time on each date that an
amount is paid by Agent under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by Agent. In the event Borrower
fails to reimburse Agent for the full amount of any drawing under any Letter of
Credit by 12:00 Noon, New York time, on the Drawing Date, Agent will promptly
notify each Lender thereof, and Borrower shall be deemed to have requested that
a Domestic Rate Loan be made by the Lenders to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the lesser of Maximum Revolving Advance Amount or the Formula Amount and subject
to Section 8.2 hereof. Any notice given by Agent pursuant to this
Section 2.12(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

          (c) Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Domestic Rate Loan to Borrower in that amount. If any Lender so notified fails
to make available to Agent the amount of such Lender’s Commitment Percentage of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.12(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.12(c)
(i) and (ii) until and commencing from the date of receipt of notice from Agent
of a drawing.

          (d) With respect to any unreimbursed drawing that is not converted
into a Domestic Rate Loan to Borrower in whole or in part as contemplated by
Section 2.12(b), because of Borrower’s failure to satisfy the conditions set
forth in Section 8.2 (other than any notice requirements) or for any other
reason, Borrower shall be deemed to have incurred from Agent a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such

30



--------------------------------------------------------------------------------



 



Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to a Domestic
Rate Loan. Each Lender’s payment to Agent pursuant to Section 2.12(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment under this Section 2.12.

          (e) Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and
(z) all Persons (other than the Borrower) have been fully reimbursed for all
payments made under or relating to Letters of Credit.

     2.13. Repayment of Participation Advances.

          (a) Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrower (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.

          (b) If Agent is required at any time to return to Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrower to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.

     2.14. Documentation. Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit or
Acceptance issued or created for Borrower’s account and by Agent’s written
regulations and customary practices relating to letters of credit, though
Agent’s interpretations may be different from Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments or supplements thereto.

     2.15. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

31



--------------------------------------------------------------------------------



 



     2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrower to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

          (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, Borrower or any other Person for any
reason whatsoever;

          (b) the failure of Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12;

          (c) any lack of validity or enforceability of any Letter of Credit;

          (d) any claim of breach of warranty that might be made by Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or any Subsidiaries of Borrower and the
beneficiary for which any Letter of Credit was procured);

          (e) the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;

          (f) payment by Agent under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;

          (g) the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

          (h) any failure by the Agent or any of Agent’s Affiliates to issue any
Letter of Credit in the form requested by Borrower, unless the Agent has
received written notice from Borrower of such failure within three (3) Business
Days after the Agent shall have furnished

32



--------------------------------------------------------------------------------



 



Borrower a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;

          (i) any Material Adverse Effect on Borrower;

          (j) any breach of this Agreement or any Other Document by any party
thereto;

          (k) the occurrence or continuance of an insolvency proceeding with
respect to Borrower;

          (l) the fact that a Default or Event of Default shall have occurred
and be continuing;

          (m) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

          (n) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

     2.17. Indemnity. In addition to amounts payable as provided in
Section 16.5, the Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (b) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).

     2.18. Liability for Acts and Omissions. As between Borrower and Agent and
Lenders, Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among

33



--------------------------------------------------------------------------------



 



Borrower and any beneficiary of any Letter of Credit or any such transferee;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall Agent or Agent’s
Affiliates be liable to the Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

     Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
Borrower or any Lender.

     2.19. Additional Payments. Any sums expended by Agent or any Lender due to
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other

34



--------------------------------------------------------------------------------



 



Document including Borrower’s obligations under Sections 4.2, 4.4, 4.12, 4.13,
4.14 and 6.1 hereof, may be charged to Borrower’s Account as a Revolving Advance
and added to the Obligations.

     2.20. Manner of Borrowing and Payment.

          (a) Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.

          (b) Each payment (including each prepayment) by Borrower on account of
the principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by Borrower on account of principal, interest and fees
shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.

          (c) Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by Borrower on account of Revolving Advances
shall be applied first to those Revolving Advances advanced by Agent. On or
before 1:00 P.M., New York time, on each Settlement Date commencing with the
first Settlement Date following the Closing Date, Agent and Lenders shall make
certain payments as follows: (I) if the aggregate amount of new Revolving
Advances made by Agent during the preceding Week (if any) exceeds the aggregate
amount of repayments applied to outstanding Revolving Advances during such
preceding Week, then each Lender shall provide Agent with funds in an amount
equal to its applicable Commitment Percentage of the difference between (w) such
Revolving Advances and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Commitment Percentage of the difference between (y) such repayments and (z) such
Revolving Advances.

          (d) Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances which it has funded.

          (e) Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.

          (f) If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash

35



--------------------------------------------------------------------------------



 



from the other Lenders a participation in such portion of each such other
Lender’s Advances, or shall provide such other Lender with the benefits of any
such Collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such Collateral or
proceeds ratably with each of the other Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.
Each Lender so purchasing a portion of another Lender’s Advances may exercise
all rights of payment (including rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

          (g) Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrower a corresponding amount. Agent
will promptly notify Borrower of its receipt of any such notice from a Lender.
If such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of
360 days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error. If such amount is not
in fact made available to Agent by such Lender within three (3) Business Days
after such Settlement Date, Agent shall be entitled to recover such an amount,
with interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrower; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrower’s rights (if any) against such Lender.

     2.21. Mandatory Prepayments. Subject to Section 4.3 and Section 7.1(b)
hereof, when Borrower sells or otherwise disposes of any Collateral other than
Inventory in the Ordinary Course of Business, Borrower shall repay the Advances
in an amount equal to the net proceeds of such sale (i.e., gross proceeds less
the reasonable costs of such sales or other dispositions), such repayments to be
made promptly but in no event more than one (1) Business Day following receipt
of such net proceeds, and until the date of payment, such proceeds shall be held
in trust for Agent. The foregoing shall not be deemed to be implied consent to
any such sale otherwise prohibited by the terms and conditions hereof. Such
repayments shall be to the remaining Advances in such order as Agent may
determine, subject to Borrower’s ability to reborrow Revolving Advances in
accordance with the terms hereof.

     2.22. Use of Proceeds.

          (a) Borrower shall apply the proceeds of Advances to (i) pay fees and
expenses relating to this transaction, and (ii) provide for its working capital
needs and reimburse drawings under Letters of Credit.

          (b) Without limiting the generality of Section 2.22(a) above, neither
the

36



--------------------------------------------------------------------------------



 



Borrower nor any other Person which may in the future become party to this
Agreement or the Other Documents as Borrower, intends to use nor shall they use
any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of the Trading with the Enemy Act.

     2.23. Defaulting Lender.

          (a) Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrower that it does not intend to
make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.

          (b) Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default. Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender pro rata based on the aggregate of the outstanding
Advances of that type of all Lenders at the time of such application; provided,
that, such amount shall not be applied to any Advances of a Defaulting Lender at
any time when, and to the extent that, the aggregate amount of Advances of any
Non-Defaulting Lender exceeds such Non-Defaulting Lender’s Commitment Percentage
of all Advances then outstanding.

          (c) A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.

          (d) Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrower, Agent or any Lender may
have against any Defaulting Lender as a result of any default by such Defaulting
Lender hereunder.

          (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.

III INTEREST AND FEES.

37



--------------------------------------------------------------------------------



 



     3.1. Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or
(b) the end of the Interest Period. Interest charges shall be computed on the
actual principal amount of Advances outstanding during the month at a rate per
annum equal to the applicable Revolving Interest Rate. Whenever, subsequent to
the date of this Agreement, the Base Rate is increased or decreased, the
applicable Revolving Interest Rate shall be similarly changed without notice or
demand of any kind by an amount equal to the amount of such change in the Base
Rate during the time such change or changes remain in effect. The Eurodollar
Rate shall be adjusted with respect to Eurodollar Rate Loans without notice or
demand of any kind on the effective date of any change in the Reserve Percentage
as of such effective date. Upon and after the occurrence of an Event of Default,
and during the continuation thereof, (i) at the option of Agent or at the
direction of Required Lenders, the Obligations shall bear interest at the
applicable Revolving Interest Rate plus two(2%) percent per annum (as
applicable, the “Default Rate”).

     3.2. Letter of Credit and Acceptance Fees.

          (a) Borrower shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by the Applicable Eurodollar Rate Margin per annum, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of one quarter
of one percent (0.25%) per annum, together with any and all administrative,
issuance, amendment, payment and negotiation charges with respect to Letters of
Credit and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including in connection with the
opening, amendment or renewal of any such Letter of Credit and any acceptances
created thereunder and shall reimburse Agent for any and all fees and expenses,
if any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit and Acceptance Fees”). All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in the
Issuer’s prevailing charges for that type of transaction. All Letter of Credit
Fees and Acceptance Fees payable hereunder shall be deemed earned in full on the
date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason.

     On demand, and subject to the terms and conditions of any agreements
regarding Blocked Accounts between Agent, Borrower, and Blocked Account Bank,
Borrower will cause cash to be deposited and maintained in an account with
Agent, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit and
Acceptances, and Borrower hereby irrevocably authorizes Agent, in its Permitted
Discretion, on Borrower’s behalf and in Borrower’s name, to open such an account
and to make and maintain deposits therein, or in an account opened by Borrower,
in the amounts required to

38



--------------------------------------------------------------------------------



 



be made by Borrower, out of the proceeds of Receivables or other Collateral or
out of any other funds of Borrower coming into any Lender’s possession at any
time. Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and Borrower mutually agree and
the net return on such investments shall be credited to such account and
constitute additional cash collateral. Borrower may not withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(w) the Event of Default is waived by Lenders, (x) payment and performance in
full of all Obligations, (y) the expiration of all Letters of Credit and (z) the
termination of this Agreement.

     3.3. Facility Fee. If, for any month during the Term, the average daily
unpaid balance of the Advances for each day of such month does not equal the
Maximum Loan Amount, then Borrower shall pay to Agent for the ratable benefit of
Lenders a fee at a rate equal to one-fourth of one percent (.25%) per annum on
the amount by which the Maximum Loan Amount exceeds such average daily unpaid
balance. Such fee shall be payable to Agent in arrears on the first day of each
month with respect to the previous month.

     3.4. Fee Letter. Borrower shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.

     3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Revolving Interest Rate during such extension.

     3.6. Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrower, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrower and the provisions hereof
shall be deemed amended to provide for such permissible rate.

     3.7. Increased Costs. In the event that after the Closing Date, any
Applicable Law, treaty or governmental regulation, or any change therein or in
the interpretation or application thereof, or compliance by any Lender (for
purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans, and any such request or directive (whether or not
having the force of law) from any central bank or other financial, monetary or
other authority, shall:

          (a) subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);

39



--------------------------------------------------------------------------------



 



          (b) impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

          (c) impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrower shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such additional
cost or such reduction, as the case may be, provided that the foregoing shall
not apply to increased costs which are reflected in the Eurodollar Rate, as the
case may be. Agent or such Lender shall certify the amount of such additional
cost or reduced amount to Borrowing Agent, and such certification shall be
conclusive absent manifest error.

     3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event
that after the Closing Date Agent or any Lender shall have determined that:

          (a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or

          (b) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,

then Agent shall give Borrower prompt written, telephonic or telegraphic notice
of such determination. If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrower
shall notify Agent no later than 10:00 a.m. (New York City time) two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of
Eurodollar Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which
was to have been converted to an affected type of Eurodollar Rate Loan shall be
continued as or converted into a Domestic Rate Loan, or, if Borrower shall
notify Agent, no later than 10:00 a.m. (New York City time) two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of Eurodollar Rate Loan, and (iii) any outstanding affected Eurodollar Rate
Loans shall be converted into a Domestic Rate Loan, or, if Borrower shall notify
Agent, no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
Borrower shall not have the right to

40



--------------------------------------------------------------------------------



 



convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan into
an affected type of Eurodollar Rate Loan.

     3.9. Capital Adequacy.

          (a) In the event that after the Closing Date Agent or any Lender shall
have determined that any Applicable Law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.9, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Agent or any Lender’s capital as a
consequence of its obligations hereunder to a level below that which Agent or
such Lender could have achieved but for such adoption, change or compliance
(taking into consideration Agent’s and each Lender’s policies with respect to
capital adequacy) by an amount deemed by Agent or any Lender to be material,
then, from time to time, Borrower shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction. In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, regulation or condition.

          (b) A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrower shall be conclusive absent
manifest error.

     3.10. Gross Up for Taxes. If Borrower shall be required by Applicable Law
to withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) Borrower shall make such withholding or
deductions, and (c) Borrower shall pay the full amount withheld or deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law. Notwithstanding the foregoing, Borrower shall not be obligated to make any
portion of the Gross-Up Payment that is attributable to any withholding or
deductions that would not have been paid or claimed had the applicable Payee or
Payees properly claimed a complete exemption with respect thereto pursuant to
Section 3.11 hereof.

     3.11. Withholding Tax Exemption.

          (a) Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that

41



--------------------------------------------------------------------------------



 



it will deliver to Borrower and Agent two (2) duly completed appropriate valid
Withholding Certificates (as defined under §1.1441-1(c)(16) of the Income Tax
Regulations (“Regulations”)) certifying its status (i.e., U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Code. The term “Withholding Certificate” means a Form W-9; a Form W-8BEN; a
Form W-8ECI; a Form W-8IMY and the related statements and certifications as
required under §1.1441-1(e)(2) and/or (3) of the Regulations; a statement
described in §1.871-14(c)(2)(v) of the Regulations; or any other certificates
under the Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person.

          (b) Each Payee required to deliver to Borrower and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows: (A) each Payee which is a party hereto
on the Closing Date shall deliver such valid Withholding Certificate at least
five (5) Business Days prior to the first date on which any interest or fees are
payable by Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrower and
Agent two (2) additional copies of such Withholding Certificate (or a successor
form) on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrower or
Agent.

          (c) Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.

IV COLLATERAL: GENERAL TERMS

     4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Borrower shall mark its books and records as may be
required by statute, rule, or regulation to evidence, protect and perfect
Agent’s security interest. Borrower shall promptly provide Agent with written
notice of all commercial tort claims, such notice to contain the case title
together with the applicable court and a brief description of the claim(s). Upon
delivery of each such notice, Borrower shall be deemed to hereby grant to Agent
a security interest and lien in and to such commercial tort claims and all

42



--------------------------------------------------------------------------------



 



proceeds thereof.

     4.2. Perfection of Security Interest. Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements on those Real Property
interests deemed necessary by Agent in its Permitted Discretion,
(iii) delivering to Agent, endorsed or accompanied by such instruments of
assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law, except that Agent shall only require at Closing UCC-1 fixture filings on
certain Real Property interests in its Permitted Discretion, and reserves the
right to require UCC-1 fixture filings on all Real Property interests in is
Permitted Discretion. By its signature hereto, Borrower hereby authorizes Agent
to file against Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein). All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrower’s Account as a Revolving Advance and added
to the Obligations, or, at Agent’s option, shall be paid to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.

     Notwithstanding the foregoing, Lender acknowledges that Lender’s security
interest in the following Collateral has not been perfected, and Lender reserves
the right to perfect its security interest in these items at a later date:
(a) those items of rolling stock which are owned, not leased, by Borrower and
which are subject to a prior financing arrangement, all as shown on
Schedule 4.2(a) hereof; (b) those certain notes receivable in favor of Borrower,
as shown on Schedule 4.2(b) hereof; and (c) any General Intangibles which are
registered with the United States Patent & Trademark Office.

     4.3. Disposition of Collateral. Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business, (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than $50,000.00 and only to the extent
that (i) the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to Agent’s first priority security interest or
(ii) the proceeds of which are remitted to Agent to be applied pursuant to
Section 2.21, or (c) as otherwise provided under Section 7.1 hereof.

     4.4. Preservation of Collateral. Following the occurrence of a Default or
Event of Default, in addition to the rights and remedies set forth in
Section 11.1 hereof, Agent: (a) may at

43



--------------------------------------------------------------------------------



 



any time take such steps as Agent deems necessary to protect Agent’s interest in
and to preserve the Collateral, including the hiring of such security guards or
the placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of Borrower’s premises a custodian who shall
have full authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use Borrower’s owned or leased lifts, hoists,
trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property. Borrower shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct. All of Agent’s expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations.

     4.5. Ownership of Collateral.

          (a) With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) Borrower shall be the sole owner of
and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of Borrower that appear on such
documents and agreements shall be genuine and Borrower shall have full capacity
to execute same; and (iv) Borrower’s domestically situated Equipment and
Inventory shall be located as set forth on Schedule 4.5 and shall not be removed
from such location(s) without the prior written consent of Agent except with
respect to the sale of Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof.

          (b) (i) There is no location at which Borrower has any domestically
situated Inventory (except for Inventory in transit) other than those locations
listed on Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct and complete
list, as of the Closing Date, of the legal names and addresses of each warehouse
at which domestically situated Inventory of Borrower is stored; none of the
receipts received by Borrower from any warehouse states that the goods covered
thereby are to be delivered to bearer or to the order of a named Person or to a
named Person and such named Person’s assigns; (iii) Schedule 4.5 hereto sets
forth a correct and complete list as of the Closing Date of (A) each
domestically situated place of business of Borrower and (B) the chief executive
office of Borrower; and (iv) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of the location, by state and street
address, of all Real Property owned or leased by Borrower in the United States,
together with the names and addresses of any landlords.

     4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period Borrower shall not, without Agent’s prior written
consent, pledge, sell (except to the extent permitted in Section 4.3 hereof),
assign, transfer, create or suffer to exist a Lien upon or encumber or allow or
suffer to be

44



--------------------------------------------------------------------------------



 



encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Borrower shall defend Agent’s interests in the Collateral against
any and all Persons whatsoever. At any time following demand by Agent for
payment of all Obligations, Agent shall have the right to take possession of the
indicia of the Collateral and the Collateral in whatever physical form
contained, including: labels, stationery, documents, instruments and advertising
materials. If Agent exercises this right to take possession of the Collateral,
Borrower shall, upon demand, assemble it in the best manner possible and make it
available to Agent at a place reasonably convenient to Agent. In addition, with
respect to all Collateral, Agent and Lenders shall be entitled to all of the
rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law. Borrower shall, and, at any time
following demand by Agent for payment of all Obligations, Agent may, at its
option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into Borrower’s possession, they, and each
of them, shall be held by Borrower in trust as Agent’s trustee, and Borrower
will immediately deliver them to Agent in their original form together with any
necessary endorsement.

     4.7. Books and Records. Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrower.

     4.8. Financial Disclosure. Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by Borrower at any time during the
Term to exhibit and deliver to Agent copies of any of Borrower’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession, and to disclose to Agent any information
such accountants may have concerning Borrower’s financial status and business
operations. Borrower hereby authorizes all Governmental Bodies to furnish to
Agent and each Lender copies of reports or examinations relating to Borrower,
whether made by Borrower or otherwise; however, Agent and each Lender will
attempt to obtain such information or materials directly from Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.

     4.9. Compliance with Laws. Borrower shall comply in all material respects
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of Borrower’s business the non-compliance with which may
reasonably be expected to have a Material Adverse Effect. Borrower may, however,
contest or dispute any Applicable Laws in any reasonable manner, provided that
any related Lien is inchoate or stayed and sufficient reserves are established
to the reasonable satisfaction of Agent to protect Agent’s Lien on or security
interest in the Collateral.

45



--------------------------------------------------------------------------------



 



     4.10. Inspection of Premises. If no Default or Event of Default exists,
upon at least one (1) Business Day’s prior notice, Agent and its agents may
enter upon any of Borrower’s premises at any time during business hours and at
any other reasonable time, and from time to time, for the purpose of inspecting
the Collateral and any and all records pertaining thereto and the operation of
Borrower’s business. If an Event of Default exists and is continuing, Agent, or
its agent, may enter upon any of Borrower’s premises at any time, in Agent’s
sole discretion. Agent shall have full access to and the right to audit, check,
inspect and make abstracts and copies from Borrower’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of Borrower’s business. Notwithstanding anything contained in this paragraph,
Agent may not unreasonably interfere with Borrowers’ business operations for the
purpose of said inspections, unless an Event of Default exists and is
continuing.

     4.11. Insurance. The assets and properties of Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of Borrower so
that such insurance shall remain in full force and effect. Borrower shall bear
the full risk of any loss of any nature whatsoever with respect to the
Collateral. At Borrower’s own cost and expense in amounts and with carriers
acceptable to Agent, Borrower shall (a) keep all its insurable properties and
properties in which Borrower has an interest insured against the hazards of
fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to Borrower’s including business
interruption insurance; (b) maintain a bond or similar insurance coverage in
such amounts as is customary in the case of companies engaged in businesses
similar to Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of Borrower
either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (c) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which Borrower is engaged in business; (e) furnish Agent with (i) evidence of
all policies and the maintenance of such policies by the renewal thereof on or
before any expiration date, and copies of all renewed policies as soon as is
practicable after the renewal date (except that in the event any such renewal
policies are not renewed, an Event of Default shall have occurred), and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent. Notwithstanding
anything contained herein, Borrower hereby covenants to use its best efforts to
provide Agent with copies of all policies and evidence of the maintenance of
such policies by the renewal thereof on or before two weeks prior to said
policies’ expiration. In the event of any loss thereunder, the carriers named
therein hereby are directed by Agent and Borrower to make payment for such loss
to Agent and not to Borrower and Agent jointly. If any insurance losses are paid
by check, draft or other instrument payable to Borrower and Agent jointly, Agent
may endorse Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. Agent is hereby authorized to

46



--------------------------------------------------------------------------------



 



adjust and compromise claims under insurance coverage referred to in clauses
(a), and (b) above. All loss recoveries received by Agent upon any such
insurance may be applied to the Obligations, in such order as Agent in its
Permitted Discretion shall determine. Any surplus shall be paid by Agent to
Borrower or applied as may be otherwise required by law. Any deficiency thereon
shall be paid by Borrower to Agent, on demand.

     4.12. Failure to Pay Insurance. If Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of Borrower,
and charge Borrower’s Account therefor as a Revolving Advance and such expenses
so paid shall be part of the Obligations.

     4.13. Payment of Taxes. Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes. If any tax by any Governmental Body is or may be imposed on or
as a result of any transaction between Borrower and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrower pay the taxes, assessments or other Charges and Borrower
hereby indemnifies and holds Agent and each Lender harmless in respect thereof.
Agent will not pay any taxes, assessments or Charges to the extent that Borrower
is Properly Contesting those taxes, assessments or Charges. The amount of any
payment by Agent under this Section 4.13 shall be charged to Borrower’s Account
as a Revolving Advance and added to the Obligations and, until Borrower shall
furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrower’s credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.

     4.14. Payment of Leasehold Obligations. Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.

     4.15. Receivables.

          (a) Nature of Receivables. Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of Borrower, or work, labor or services theretofore
rendered by Borrower as of the date each Receivable is created. Same shall be
due and owing in accordance with Borrower’s customary terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrower to Agent.

          (b) Solvency of Customers. Each Customer, to the best of Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all

47



--------------------------------------------------------------------------------



 



Receivables on which the Customer is obligated in full when due or with respect
to such Customers of Borrower who are not solvent Borrower has set up on its
books and in its financial records bad debt reserves adequate to cover such
Receivables.

          (c) Location of Borrower. Borrower’s chief executive office is located
at Stafford, Texas, and the Borrower’s respective operating offices are set out
on Schedule 4.15(c). Until written notice is given to Agent by Borrowing Agent
of any other office at which Borrower keeps its records pertaining to
Receivables, all such records shall be kept at such executive and operating
offices.

          (d) Collection of Receivables. Until Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time an Event of Default
exists or when Agent in its sole discretion deems it to be in Lenders’ best
interest to do so), Borrower will, at Borrower’s sole cost and expense, but on
Agent’s behalf and for Agent’s account, collect as Agent’s property and in trust
for Agent all amounts received on Receivables, and shall not commingle such
collections with Borrower’s funds or use the same except to pay Obligations.
Borrower shall deposit in the Blocked Account or, upon request by Agent, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

          (e) Notification of Assignment of Receivables. At any time an Event of
Default exists, Agent shall have the right to send notice of the assignment of,
and Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone and telegraph, secretarial and clerical expenses and the salaries of
any collection personnel used for collection, may be charged to Borrower’s
Account and added to the Obligations.

          (f) Power of Agent to Act on Borrower’s Behalf. Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Borrower
hereby constitutes Agent or Agent’s designee as Borrower’s attorney with power
(i) to endorse Borrower’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (ii) to sign
Borrower’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (iii) to send verifications of Receivables to any Customer; (iv) to
sign Borrower’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; (v) to demand
payment of the Receivables; (vi) to enforce payment of the Receivables by legal
proceedings or otherwise; (vii) to exercise all of Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign Borrower’s name on a proof
of claim in bankruptcy or similar document against any Customer; (xi) to
prepare, file and sign Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar

48



--------------------------------------------------------------------------------



 



document in connection with the Receivables; and (xii) to do all other acts and
things necessary to carry out this Agreement. All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to Borrower to such address as
Agent may designate and to receive, open and dispose of all mail addressed to
Borrower.

          (g) No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever (other than for its gross negligence or
willful misconduct), have any liability for any error or omission or delay of
any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Following the occurrence of an Event of Default or Default
Agent may, without notice or consent from Borrower, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Receivables or any other securities, instruments or
insurance applicable thereto and/or release any obligor thereof. Agent is
authorized and empowered to accept following the occurrence of an Event of
Default or Default the return of the goods represented by any of the
Receivables, without notice to or consent by Borrower, all without discharging
or in any way affecting Borrower’s liability hereunder.

          (h) Establishment of a Lockbox Account, Dominion Account. All proceeds
of Collateral shall be subject to the following springing cash dominion
accounts: (i) lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be selected by Borrower and be reasonably acceptable to Agent; and
(ii) depository accounts (“Depository Accounts”) established at the Agent for
the deposit of such proceeds. Borrower, Agent and each Blocked Account Bank
shall enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank, upon the triggering
of the event specified in the Blocked Account Agreement, to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to appropriate account(s) of Agent. All funds
deposited in such Blocked Accounts shall immediately become the property of
Agent and Borrower shall obtain the agreement by such Blocked Account Bank to
waive any offset rights against the funds so deposited. Neither Agent nor any
Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder. All deposit accounts
and investment accounts of Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).

     Notwithstanding the foregoing, Borrower shall use its best efforts to
establish any number of, as Agent may deem appropriate in its Permitted
Discretion, new lockbox accounts with Agent within forty-five (45) days of the
Closing Date. The funds deposited in said lockbox accounts shall flow into one
(1) funding account established with Agent. Until such time as said new lockbox
and funding account are established, Borrower’s funds shall be captured in the

49



--------------------------------------------------------------------------------



 



lockbox accounts pursuant to Section 6.12 and shall be subject to a blocked
account agreement by and among Agent, Borrowing Agent, and Blocked Account Bank,
in a form acceptable to Agent in its Permitted Discretion.

          (i) Adjustments. Borrower will not, without Agent’s consent,
compromise or adjust any Receivables (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
business of Borrower.

     4.16. Inventory. To the extent Inventory held for sale or lease has been
produced by Borrower, it has been and will be produced by Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

     4.17. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.
Borrower shall not use or operate the Equipment in violation of any law,
statute, ordinance, code, rule or regulation. Borrower shall have the right to
sell Equipment to the extent set forth in Section 4.3 hereof.

     4.18. Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located unless resulting from their gross negligence or
willful misconduct. Neither Agent nor any Lender, whether by anything herein or
in any assignment or otherwise, assume any of Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by Borrower of
any of the terms and conditions thereof.

     4.19. Environmental Matters.

          (a) Borrower shall ensure that the Real Property as set forth on
Schedule 4.19 hereof and all operations and businesses conducted thereon remains
in compliance with all Environmental Laws and they shall not place or permit to
be placed any Hazardous Substances on any Real Property except as permitted by
Applicable Law or appropriate Governmental Bodies.

          (b) Borrower shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.

          (c) Borrower shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Borrower shall use its best efforts to obtain certificates of disposal, such

50



--------------------------------------------------------------------------------



 



as hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrower in connection with the
transport or disposal of any Hazardous Waste generated at the Real Property.

          (d) In the event Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within ten (10) Business Days, give written notice of same to Agent
detailing facts and circumstances of which Borrower is aware giving rise to the
Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.

          (e) Borrower shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by Borrower to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between Borrower and the Authority regarding such claims to Agent
until the claim is settled. Borrower shall promptly forward to Agent copies of
all documents and reports concerning a Hazardous Discharge at the Real Property
that Borrower is required to file under any Environmental Laws. Such information
is to be provided solely to allow Agent to protect Agent’s security interest in
and Lien on the Real Property and the Collateral.

          (f) Borrower shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If Borrower shall fail to respond promptly to any Hazardous Discharge
or Environmental Complaint or Borrower shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (A) give such notices or (B) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate shall be paid upon demand by Borrower, and until paid shall be
added to and become a part of the Obligations secured by the Liens created by
the terms of this Agreement or any other agreement between Agent, any Lender and
Borrower.

51



--------------------------------------------------------------------------------



 



          (g) If a Hazardous Discharge occurs, promptly upon the written request
of Agent, Borrower shall provide Agent, at Borrower’s expense, with an
environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable in the reasonable opinion of Agent, to
assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances found on, under, at or within the Real
Property. Any report or investigation of such Hazardous Discharge proposed and
acceptable to an appropriate Authority that is charged to oversee the clean-up
of such Hazardous Discharge shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $250,000, Agent shall have the right to
require Borrower to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.

          (h) Borrower shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property, whether or not
the same originates or emerges from the Real Property or any contiguous real
estate, including any loss of value of the Real Property as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to any Hazardous Discharge resulting from actions on the part of
Agent or any Lender. Borrower’s obligations under this Section 4.19 shall arise
upon the discovery of the presence of any Hazardous Substances at the Real
Property which is not being stored, handled, processed, or transported in
accordance with Applicable Law, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Substances. Borrower’s obligation hereunder shall
survive the termination of this Agreement until the applicable statutes of
limitations expire. Borrower’s indemnifications hereunder shall survive the
termination of this Agreement.

          (i) For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of Borrower’s right, title and interest
in and to its owned and leased premises.

     4.20. State Law Remedies.

          (a) With regard to Collateral located in the State of Louisiana, upon
the occurrence of any Event of Default as provided in this Agreement, or as
provided in any Other Document, Agent shall have the following rights, powers
and remedies with respect to the Collateral, which rights and remedies are in
addition to, and are not in lieu or limitation of, any other rights, powers and
remedies that may be provided in this Agreement, or in any Other Document, or
under Article 9 of the Uniform Commercial Code as adopted in the State of
Louisiana, or at law or in equity generally:

               (i) Agent may cause the Collateral, or any part or parts thereof,
to be immediately seized wherever found, and sold, whether in term of court or
in vacation, under ordinary or executory process, in accordance with applicable
Louisiana law, to the highest bidder for cash, with or without appraisement, and
without the necessity of making additional demand,

52



--------------------------------------------------------------------------------



 



or of notifying Borrowers, or placing Borrowers in default.

               (ii) For purposes of foreclosure under Louisiana executory
process procedures, Borrowers confess judgment and acknowledge to be indebted
unto and in favor of Borrowers up to the full amount of the Indebtedness, in
principal, interest, costs, expenses, attorneys’ fees and other fees and
charges. To the extent permitted under applicable Louisiana law, Borrowers
additionally waive: (1) the benefit of appraisal as provided in Articles 2332,
2336, 2723 and 2724 of the Louisiana Code of Civil Procedure and all other laws
with regard to appraisal upon judicial sale; (2) the demand and three (3) days’
delay as provided under Articles 2639 and 2721 of the Louisiana Code of Civil
Procedure; (3) the notice of seizure as provided under Articles 2293 and 2721 of
the Louisiana Code of Civil Procedure; (4) the three (3) days’ delay provided
under Articles 2331 and 2722 of the Louisiana Code of Civil Procedure; and
(5) all other benefits provided under Articles 2331, 2722 and 2723 of the
Louisiana Code of Civil Procedure and all other similar provisions of the
Louisiana Code of Civil Procedure not specifically listed hereinabove.

               (iii) Should any of the Collateral be seized as an incident to an
action for the recognition or enforcement of the Indebtedness or the Agreement,
or any other loan document, by executory process, sequestration, attachment,
writ of fieri facias or otherwise, Borrowers agree that the court issuing any
such order shall, if requested by Agent, appoint Agent or any person or entity
named by Agent at the time such seizure is requested, or at any time thereafter,
as keeper of the Collateral as provided under La. R.S. §§ 9:5136, et seq.
Borrowers agree to pay the reasonable fees of such keeper, which compensation to
the keeper shall also be a part of the Obligations secured.

               (iv) Should it become necessary for Agent to foreclose against
the Collateral, all declarations of fact that are made under an authentic act
before a Notary Public in the presence of two witnesses, by a person declaring
such facts to lie within his or her knowledge, shall constitute authentic
evidence for purposes of executory process and also for purposes of La. R.S. §
9:3509.1, La. R.S. § 9:3504(D)(6), and La. R.S. § 10:9-629, as applicable.

          (b) With regard to Collateral located in Texas and any other state in
the United States, upon the occurrence of any Event of Default as provided in
this Agreement, or as provided in any Other Document, Agent shall have the
rights, powers and remedies with respect to the Collateral which are available
under the Uniform Commercial Code adopted by the respective state in which said
Collateral is located, which rights, powers and remedies are in addition to, and
are not in lieu or limitation of, any other rights and remedies that may be
provided in this Agreement, or in any Other Document, or at law or in equity
generally.

     4.21. Financing Statements. Except as respects the financing statements
filed by Agent and the financing statements described on Schedule 1.2(a), no
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office.

V REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants as follows:

     5.1. Authority. Borrower has full power, authority and legal right to enter
into this

53



--------------------------------------------------------------------------------



 



Agreement and the Other Documents and to perform all its respective Obligations
hereunder and thereunder. This Agreement and the Other Documents have been duly
executed and delivered by Borrower, and this Agreement and the Other Documents
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Agreement and of the Other Documents (a) are within Borrower’s corporate,
limited liability company or partnership powers, have been duly authorized by
all necessary corporate, company or partnership action, are not in contravention
of law or the terms of Borrower’s by-laws, certificate of incorporation,
operating agreement, certificate of formation, partnership agreement or other
applicable documents relating to Borrower’s formation or to the conduct of
Borrower’s business or of any material agreement or undertaking to which
Borrower is a party or by which Borrower is bound, (b) will not conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body or
any other Person, except those Consents set forth on Schedule 5.1 hereto, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of Borrower under the provisions of any agreement, charter document,
instrument, by-law, operating agreement, partnership agreement or other
instrument to which Borrower is a party or by which it or its property is a
party or by which it may be bound.

     5.2. Formation and Qualification.

          (a) Borrower is duly incorporated or formed, and in good standing,
under the laws of the state listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the states listed on Schedule 5.2(a) which
constitute all states in which qualification and good standing are necessary for
Borrower to conduct its business and own its property and where the failure to
so qualify could reasonably be expected to have a Material Adverse Effect.
Borrower has delivered to Agent true and complete copies of its certificate of
incorporation and by-laws, certificate of formation and operating agreement, or
partnership agreement, and will promptly notify Agent of any amendment or
changes thereto which affect the Lenders or the Collateral in any manner.

          (b) The only Subsidiaries of Borrower are listed on Schedule 5.2(b).

     5.3. Survival of Representations and Warranties. All representations and
warranties of Borrower contained in this Agreement and the Other Documents shall
be true at the time of Borrower’s execution of this Agreement and the Other
Documents, and shall survive the execution, delivery and acceptance thereof by
the parties thereto and the closing of the transactions described therein or
related thereto.

     5.4. Tax Returns. Borrower’s federal tax identification number is set forth
on Schedule 5.4. Borrower has filed all federal, state and local tax returns and
other reports it is required by law to file and has paid all taxes, assessments,
fees and other governmental charges that are due and payable. Federal, state and
local income tax returns of Borrower have been examined and reported upon by the
appropriate taxing authority or closed by applicable statute

54



--------------------------------------------------------------------------------



 



and satisfied for all fiscal years prior to and including the fiscal year ending
December 31. The provision for taxes on the books of Borrower is adequate for
all years not closed by applicable statutes, and for its current fiscal year,
and Borrower has no knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.

     5.5. Financial Statements.

          (a) The Form 10-Q of Borrower (the “First Quarter Balance Sheet”)
dated as of March 31, 2005, furnished to Agent on the Closing Date is accurate,
complete and correct and fairly reflects the financial condition of Borrower as
of March 31, 2005, and has been prepared in accordance with GAAP, consistently
applied. The First Quarter Balance Sheet has been certified as accurate,
complete and correct in all material respects by the Chief Financial Officer of
Borrower. All financial statements referred to in this subsection 5.5(a),
including the related schedules and notes thereto, have been prepared, in
accordance with GAAP, except as may be disclosed in such financial statements.

          (b) The twelve-month income statement projections of Borrower and its
projected balance sheets dated as of March 31, 2005, for the period coming
January 1, 2005 and ending December 31, 2005, copies of which are annexed hereto
as Exhibit 5.5(b) (the “Projections”) were prepared by the Chief Financial
Officer of Borrower, are based on underlying assumptions which provide a
reasonable basis for the projections contained therein and reflect Borrower’s
judgment based on the circumstances which existed as of March 31, 2005 and of
the most likely set of conditions and course of action for the projected period.
The income statement Projections together with the First Quarter Balance Sheet,
are referred to as the “Pro Forma Financial Statements”.

          (c) The consolidated and consolidating balance sheets of Borrower, its
Subsidiaries and such other Persons described therein as of March 31, 2005 and
the related statements of income, changes in stockholder’s equity, and changes
in cash flow for the period ended on such date, all accompanied by reports
thereon containing opinions without qualification by independent certified
public accountants, copies of which have been delivered to Agent, have been
prepared in accordance with GAAP, consistently applied (except for changes in
application in which such accountants concur) and present fairly the financial
position of Borrower and its Subsidiaries at such date and the results of their
operations for such period. Since December 31, 2004, there has been no change in
(i) the condition, financial or otherwise, of Borrower or its Subsidiaries as
shown on the consolidated balance sheet as of such date, and (ii) the aggregate
value of machinery, equipment and Real Property owned by Borrower and its
Subsidiaries (except changes in the Ordinary Course of Business), which, in
either case, individually or in the aggregate has been materially adverse.

     5.6. Entity Name. Except as set forth on Schedule 5.6, Borrower has not
(a) been known by any other corporate name in the past five years and does not
sell Inventory under any other name, (b) been the surviving corporation or
company of a merger or consolidation, or (c) acquired all or substantially all
of the assets of any Person during the preceding five (5) years.

     5.7. O.S.H.A. and Environmental Compliance.

55



--------------------------------------------------------------------------------



 



          (a) Borrower has duly complied with, and its facilities, business,
assets, property, leaseholds, Real Property and Equipment are in compliance in
all material respects with, the provisions of the Federal Occupational Safety
and Health Act, the Environmental Protection Act, RCRA and all other
Environmental Laws; there are no outstanding citations, notices or orders of
non-compliance issued to Borrower or relating to its business, assets, property,
leaseholds or Equipment under any such laws, rules or regulations.

          (b) Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws
that are required to operate its business.

          (c) (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any Real Property; (ii) to Borrower’s
knowledge, there are no underground storage tanks or polychlorinated biphenyls
on the Real Property; (iii) to Borrower’s knowledge, the Real Property has never
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iv) no Hazardous Substances are present on the Real Property, excepting such
quantities as are handled in accordance with all applicable manufacturer’s
instructions and governmental regulations and in proper storage containers and
as are necessary for the operation of the commercial business of Borrower or of
its tenants.

     5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

          (a) Borrower is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, and (i) as of the Closing Date, the fair present saleable value
of its assets, calculated on a going concern basis, is in excess of the amount
of its liabilities and (ii) subsequent to the Closing Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.

          (b) Except as disclosed in Schedule 5.8(b), Borrower to its knowledge
has no (i) pending or threatened litigation, arbitration, actions or proceedings
which involve the possibility of having a Material Adverse Effect, and
(ii) liabilities or indebtedness for borrowed money other than the Obligations
or Indebtedness permitted by this Agreement.

          (c) Borrower is not in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.

          (d) Neither Borrower nor any member of the Controlled Group maintains
or contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue

56



--------------------------------------------------------------------------------



 



Service to be qualified under Section 401(a) of the Code and the trust related
thereto is exempt from federal income tax under Section 501(a) of the Code;
(iii) neither Borrower nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither Borrower nor any member of the Controlled
Group knows of any facts or circumstances which would materially change the
value of such assets and accrued benefits and other liabilities; (vi) neither
Borrower nor any member of the Controlled Group has breached any of the
responsibilities, obligations or duties imposed on it by ERISA with respect to
any Plan; (vii) neither Borrower nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability;
(viii) neither Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) Borrower and each member of the
Controlled Group has made all contributions due and payable with respect to each
Plan and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (x) there exists no event described in Section 4043(b) of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither Borrower nor
any member of the Controlled Group has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than employees or former employees of Borrower and any member of the Controlled
Group; (xii) neither Borrower nor any member of the Controlled Group maintains
or contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; (xiv) no Plan fiduciary (as defined in
Section 3(21) of ERISA) has any liability for breach of fiduciary duty or for
any failure in connection with the administration or investment of the assets of
a Plan; and (xv) no Plan Assets are invested in any Equity Interests in Borrower
or in any member of the Controlled Group.

     5.9. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, tradenames, assumed names, and
licenses (excluding licenses for retail software) owned or utilized by Borrower
are set forth on Schedule 5.9(a), and are valid and have been duly registered or
filed with all appropriate Governmental Bodies. Borrower owns or has the right
to use all of the intellectual property rights which are necessary for the
operation of its business; except as set forth on Schedule 5.9(b), there are no
legal proceedings to which any Borrower is a defendant which assert an objection
or challenge to the validity of any such patent, trademark, copyright, design
rights, tradename, trade secret or license, and Borrower has no knowledge of any
grounds for any challenge, except as set forth in Schedule 5.9(b) hereto. Each
patent, patent application, patent license, trademark, trademark application,
trademark license,

57



--------------------------------------------------------------------------------



 



service mark, service mark application, service mark license, design rights,
copyright, copyright application and copyright license owned or held by Borrower
consist of original material or property developed by Borrower or was lawfully
acquired by Borrower from the proper and lawful owner thereof. Each of such
items has been maintained so as to preserve the value thereof from the date of
creation or acquisition thereof. With respect to all software owned and
developed by Borrower, Borrower is in possession of all source and object codes
related to each piece of software or is the beneficiary of a source code escrow
agreement, each such source code escrow agreement being listed on Schedule
5.9(a) hereto.

     5.10. Licenses and Permits. Except as set forth in Schedule 5.10, Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.

     5.11. Default of Indebtedness. Borrower is not in default of any the
payment in excess of $20,000.00 of principal of or interest on any Indebtedness
or under any instrument or agreement under or subject to which any Indebtedness
has been issued, and no event has occurred under the provisions of any such
instrument or agreement which with or without the lapse of time or the giving of
notice, or both, constitutes or would constitute an event of default.

     5.12. No Default. Borrower is not in default in the payment or performance
of any of its Material Contracts which would result in a loss of more than
$100,000.00, and no Default exists.

     5.13. No Burdensome Restrictions. Borrower is not party to any contract or
agreement the performance of which could have a Material Adverse Effect except
for the Material Contracts, true and complete copies of which have been
delivered to Agent. Borrower has not agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.

     5.14. No Labor Disputes. Borrower is not involved in any labor dispute;
there are no strikes or walkouts or union organization of Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto. The Borrower and all
members of the Controlled Group are in compliance in all material respects with
all applicable federal, state and local laws and regulations respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and to their knowledge, there is no unfair labor practice
complaint pending against Borrower or any member of the Controlled Group.

     5.15. Margin Regulations. Borrower is not engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be

58



--------------------------------------------------------------------------------



 



used for “purchasing” or “carrying” “margin stock” as defined in Regulation U of
such Board of Governors.

     5.16. Investment Company Act. Borrower is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

     5.17. Disclosure. No representation or warranty made by Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished and prepared by Borrower in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading. There is no
fact known to Borrower or which reasonably should be known to Borrower which
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

     5.18. Omitted.

     5.19. Swaps. Borrower is not a party to, nor will it be a party to, any
swap agreement whereby Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

     5.20. Conflicting Agreements. The execution, delivery and performance of
this Agreement and the Other Documents by Borrowers will not breach any
mortgage, indenture, contract, agreement, judgment, decree or order binding on
Borrower or affecting the Collateral, and no Consent which has not already been
obtained is required for the execution, delivery or performance of, the terms of
this Agreement or the Other Documents.

     5.21. Application of Certain Laws and Regulations. Neither Borrower nor any
Affiliate of Borrower is subject to any law, statute, rule or regulation which
regulates the incurrence of any Indebtedness, including laws, statutes, rules or
regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

     5.22. Business and Property of Borrower. Upon and after the Closing Date,
Borrower does not propose to engage in any business other than the manufacture
and sale of seismic instruments, and the provision of seismic acquisition
technology, for oil and gas exploration and production. Borrower owns or has the
right to use all the property and possesses all of the rights and Consents
necessary for the conduct of the business of Borrower.

     5.23. Section 20 Subsidiaries. Borrower does not intend to use and shall
not use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for thirty (30) days thereafter,
Ineligible Securities being underwritten by a Section 20 Subsidiary.

     5.24. Anti-Terrorism Laws.

          (a) General. Neither Borrower nor any Affiliate of Borrower is in
violation of

59



--------------------------------------------------------------------------------



 



any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

          (b) Executive Order No. 13224. Neither Borrower nor any Affiliate of
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

               (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;

               (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

               (vi) a Person or entity who is affiliated or associated with a
Person or entity listed above.

     Neither Borrower or to the knowledge of Borrower, any of its agents acting
in any capacity in connection with the Advances or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

     5.25. Trading with the Enemy. Borrower has not engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.

     5.26. Federal Securities Laws. No Domestic Subsidiary of Borrowing Agent
(i) is required to file individual periodic reports under the Exchange Act,
(ii) has any securities registered under the Exchange Act or (iii) has filed a
registration statement that has not yet become effective under the Securities
Act.

VI AFFIRMATIVE COVENANTS.

     Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

60



--------------------------------------------------------------------------------



 



     6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrower’s Account for all such fees and expenses.

     6.2. Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence (except as permitted by this Agreement) and comply in all material
respects with the laws and regulations governing the conduct of its business
where the failure to do so could reasonably be expected to have a Material
Adverse Effect; and (c) make all such reports and pay all such franchise and
other taxes and license fees and do all such other acts and things as may be
lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof.

     6.3. Violations. Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to Borrower which could reasonably be expected to have a
Material Adverse Effect.

     6.4. Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

     6.5. Financial Covenants.

          (a) Fixed Charge Coverage Ratio. Maintain quarterly a Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00, measured as follows: commencing
with the fiscal quarter ending June 30, 2005, as of each fiscal quarter on a
trailing four quarter basis.

          (b) Tangible Net Worth. Commencing on the Closing Date and as of
June 30, 2005, maintain a minimum Tangible Net Worth equal to $75,000,000.00;
for the period ending December 31, 2005, Borrowers shall maintain a minimum
Tangible Net Worth of $75,000,000.00 plus fifty percent (50%) of Borrowers’
positive net income on a consolidated basis for the year then ended; continuing
thereafter for each year ending on December 31st, maintain a minimum Tangible
Net Worth equal to the sum of the prior year’s required minimum Tangible Net
Worth plus fifty percent (50%) of Borrowers’ positive net income on a
consolidated basis for the year then ended, with no consideration for losses.

     6.6. Execution of Supplemental Instruments. Execute and deliver to Agent
from time

61



--------------------------------------------------------------------------------



 



to time, upon demand, such supplemental agreements, statements, assignments and
transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.

     6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being Properly Contested, subject at all times to
any applicable subordination arrangement in favor of Lenders.

     6.8. Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13 and 9.14 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

     6.9. Federal Securities Laws. Promptly notify Agent in writing if any
Domestic Subsidiary of Borrowing Agent (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

     6.10. Omitted.

     6.11. Foreign Subsidiary Stock Powers. On or before sixty (60) days from
and after the Closing Date, deliver executed stock power certificates for
sixty-five percent (65%) of the shares of the Foreign Subsidiary Stock.

     6.12. Blocked Accounts. On or before thirty (30) days after the Closing
Date, Agent shall have received duly executed agreements establishing the
Blocked Accounts or Depository Accounts with those financial institutions set
forth on Schedule 6.12 attached hereto.

     6.13. Certified Copies of Insurance Policies. On or before thirty (30) days
after the Closing Date, Agent shall have received in form and substance
satisfactory to Agent, certified copies of Borrower’s casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrower’s liability insurance policies, together with endorsements naming Agent
as an additional insured;

VII NEGATIVE COVENANTS.

     Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement:

     7.1. Merger, Consolidation, Acquisition and Sale of Assets.

          (a) Without the prior consent of Agent, in its sole discretion,
(i) enter into any

62



--------------------------------------------------------------------------------



 



merger, consolidation or other reorganization with or into any other Person; or
(ii) acquire all or a substantial portion of the assets or Equity Interests of
any Person; or (iii) permit any other Person to consolidate with or merge with
it; provided that (A) any Borrower may (1) enter into any merger, consolidation
or other reorganization with or into any other Borrower, (2) acquire all or a
substantial portion of the assets or Equity Interest of any Borrower or
Subsidiary of a Borrower, or (3) permit any other Borrower to consolidate with
or merge with it, and (B) any Borrower may (1) enter into any merger,
consolidation or other reorganization with or into any other Person, (2) acquire
all or a substantial portion of the assets or Equity Interest of any Person, or
(3) permit any other Person to consolidate with or merge with it, if, in the
case of a merger, consolidation or other reorganization, the surviving entity is
a Borrower, or becomes a Borrower under the terms of this Agreement, and in all
cases, after giving effect to such transaction, (y) the Borrower will have
Undrawn Availability in an amount equal to or greater than $5,000,000.00, and
(z) Borrower will have a Fixed Charge Coverage of at least 1.25 to 1:00.
Notwithstanding anything contained herein, Borrower shall not acquire all or a
substantial portion of the assets or Equity Interest of any Person other than
Borrower or any Subsidiary of Borrower at a purchase price of more than
$10,000,000.00 per transaction or $20,000,000.00 in the aggregate for any given
year.

          (b) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3, (ii) dispositions of Receivables in
the Ordinary Course of Business for purposes of collection, (iii) transfers of
condemned property to the respective Governmental Body that has condemned such
property (whether by deed in lieu of condemnation, dation en paiement, or
otherwise), and transfers of property that has been subject to a casualty to the
respective insurer of such property as part of an insurance settlement,
(iv) licenses and sublicenses by any Borrower of software, trademarks or other
Intellectual Property in the Ordinary Course of Business and which do not
materially interfere with the business of Borrower, (v) transfers or leases of
assets to, or acquisitions or leases of assets from, any Borrower to another
Borrower and (vi) any other sales or dispositions expressly permitted by this
Agreement; and (vii) the disposition of any asset if the net cash proceeds are
remitted to Agent to be applied pursuant to Section 2.21. Notwithstanding
anything contained in this paragraph or elsewhere in this Agreement,
dispositions or transfers of assets by any Borrower to any Foreign Subsidiary of
Borrower of up to twenty percent (20%) in the aggregate of the total assets held
by Borrower and all Subsidiaries of Borrower shall be permitted, so long as no
Foreign Subsidiary of Borrower owns, controls, or has possession of more than
twenty percent (20%) of the total assets held by Borrower and all Subsidiaries
of Borrower.

     7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

     7.3. Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise, other than
(a) to Lenders, (b) obligations and liabilities arising from the endorsement of
checks in the Ordinary Course of Business, (c) contingent obligations under any
guaranty by any Borrower of any other Borrower’s obligations as lessee under any
lease which is otherwise permitted under this Agreement, (d) contingent
obligations under any guaranty by any Borrower of any other Borrower’s
obligations under any Indebtedness in the Ordinary Course of Business, (e)

63



--------------------------------------------------------------------------------



 



indemnity obligations arising under agreements entered into by Borrower in the
Ordinary Course of Business, and (f) to the extent otherwise permitted under
this Agreement.

     7.4. Investments. Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) readily marketable
tax-free municipal bonds of a domestic issuer rated “A-2” or better by Moody’s
or “A” by S&P, (e) time deposits maturing no more than thirty (30) days from the
creation date thereof with A rated banks, (f) cash or demand deposit accounts
maintained in the Ordinary Course of Business, (g) Interest Rate Hedges or other
hedging agreements to the extent permitted under this Agreement, (h) investments
by Borrower in Equity Interests of Persons that are not Subsidiaries of Borrower
for the purpose of extending or continuing, in the areas of production,
marketing, research and development and or advertising, its existing line of
business provided that, (i) no Event of Default exists, at the time of, or would
result from, any such investment and (ii) such Equity Interest shall be
represented by certificates issued to Borrower and shall be delivered and
pledged to Agent for the ratable benefit of Lenders, (i) investment by Borrower
in its Subsidiaries and (j) U.S. money market funds that invest primarily in
obligations described in clauses (a) – (e) above.

     7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, not to exceed the aggregate amount of
$30,000,000.00 in trade receivables which shall be evidenced by a note
receivable having a maturity of not less than one year and not more than five
years at any time outstanding, (b) expense accounts for and other loans and
advances to its directors, officers and employees in the Ordinary Course of
Business (provided such loans or advances are permitted by Applicable Law),
(c) cash or demand deposit accounts maintained in the Ordinary Course of
Business, (d) loans made by any Borrower to any other Borrower, (e) Indebtedness
of any Borrower to another Borrower existing on the Closing Date and any
extensions and renewals thereof, (f) Indebtedness or other non-cash
consideration received by Borrower or its Subsidiaries in connection with
dispositions permitted under this Agreement, (g) Indebtedness received in
connection with (i) the bankruptcy or reorganization of suppliers of customers
in settlement of delinquent obligation of, and (ii) disputes with, customers and
suppliers arising in the Ordinary Course of Business, (h) loans to I/O Nevada,
LLC, a Delaware limited liability company, not to exceed $4,000,000.00 in any
given fiscal quarter, in the aggregate, as long as such loans are repaid with
ten (10) Business Days and (i) notes receivable from any Borrower or Subsidiary
of Borrower in favor of Borrower or any other Subsidiary of Borrower not to
exceed $55,000,000.00, in the aggregate, and during the whole of the Term.

     7.6. Capital Expenditures and Capitalized Lease Obligations. (a) Contract
for, purchase or make any expenditure or commitments for Capital Expenditures in
any fiscal year in

64



--------------------------------------------------------------------------------



 



an aggregate amount in excess of $10,000,000.00 (excluding Capitalized Lease
Obligations set forth in 7.6(b) hereof and including investments made in the
Multi-Client Data Library which exceed $5,000,000.00 in any given fiscal year,
as defined in (c) below); (b) enter into any Capitalized Lease Obligation if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $7,500,000.00 in any one fiscal year in the aggregate for
Borrower; and (c) invest in the Multi-Client Data Library in amounts exceeding
$5,000,000.00 in the aggregate in any given year, net of any investments or
contributions from third parties.

     7.7. Dividends; Distributions.(a) With respect to those Borrowers which are
corporations, declare, pay or make any dividend or distribution on any shares of
the common stock or preferred stock of Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of Borrower,
except that (i) so long as (a) a notice of termination with regard to this
Agreement shall not be outstanding, (b) no Event of Default or Default shall
exist, and (c) the purpose for such purchase, redemption or dividend shall be as
set forth in writing to Agent at least ten (10) days prior to such purchase,
redemption or dividend and such purchase, redemption or dividend shall in fact
be used for such purpose, Borrower shall be permitted to declare, pay or make
dividends, provided, however, that after giving effect to the payment of such
dividends there shall not exist any Event of Default or Default, and
(ii) notwithstanding anything to the contrary in this Agreement or the Other
Documents, IO is permitted to declare, pay or make all dividends or
distributions (whether in cash or stock) in respect of its Series D-1 Cumulative
Convertible Preferred Stock, pursuant to the terms of the Certificate of Rights
and Preferences of Series D-1 Cumulative Convertible Preferred Stock dated
February 16, 2005 as filed with the Delaware Secretary of State and in effect on
the Closing Date.

          (b) With respect to those Borrowers which are limited liability
companies, pay or make any distribution on any membership interests of Borrower
or apply any of its funds, property or assets to the purchase, redemption or
other retirement of any membership interests, or of any options to purchase or
acquire any such membership interests of Borrower except that so long as (a) a
notice of termination with regard to this Agreement shall not be outstanding,
and (b) no Event of Default or Default shall have occurred, and (c) the purpose
for such purchase, redemption or distribution shall be as set forth in writing
to Agent at least ten (10) days prior to such purchase, redemption or
distribution and such purchase, redemption or distribution shall in fact be used
for such purpose, Borrower shall be permitted to make distributions to its
members in an aggregate amount equal to the Increased Tax Burden of its members;
provided, however, that after giving effect to the payment of such distributions
there shall not exist any Event of Default or Default. Payments to members shall
be made so as to be available when the tax is due, including in respect of
estimated tax payments. In the event (x) the actual distribution to members made
pursuant to this Section 7.7 exceeds the actual income tax liability of any
member due to Borrower’s status as a limited liability company, or (y) if
Borrower was a subchapter S corporation, Borrower would be entitled to a refund
of income taxes previously paid as a result of a tax loss during a year in which
Borrower is a limited liability company, then the members shall repay Borrower
the amount of such excess or refund, as the case may be, no later than the date
the annual tax return must be filed by Borrower (without giving effect to any
filing extensions). In the event such amounts are not repaid in a timely manner
by any member,

65



--------------------------------------------------------------------------------



 



then Borrower shall not pay or make any distribution with respect to, or
purchase, redeem or retire, any membership interest of Borrower held or
controlled by, directly or indirectly, such member until such payment has been
made.

     7.8. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt), except in respect of (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for Capital Expenditures, Leases, and the
Multi-Client Data Library permitted under Section 7.6 hereof, (iii) current
liabilities incurred in the Ordinary Course of Business, (iv) purchase money
Indebtedness, including all extensions, renewals, refinancings and modifications
thereof, (v) Indebtedness of any Borrower existing on the Closing Date, and all
extensions, renewals, refinancings and modifications thereof, (vi) Indebtedness
arising from or under a Lender-Provided Interest Rate Hedge or other financial
hedges permitted under this Agreement, (vii) Indebtedness of any Borrower to any
other Borrower, (viii) Indebtedness secured by any Permitted Encumbrance,
(ix) Indebtedness which is subordinated to the Obligations, (x) Indebtedness
arising on account of deferred Charges, deferred workers compensation
liabilities, or deferred employee medical liabilities, said Indebtedness in this
subclause (x) not to exceed $500,000 in the aggregate principal amount at any
time outstanding, and (xi) financed insurance premiums.

     7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged.

     7.10. Transactions with Affiliates. Except as set forth in Schedule 7.10,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except transactions disclosed to the Agent, which are
in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate.

     7.11. Leases. Enter as lessee into any lease arrangement for real or
personal property (except as provided under Section 7.6(b) hereof) if, after
giving effect thereto, the aggregate annual rental payments for all such leased
property would exceed $8,500,000.00 in any given fiscal year).

     7.12. Subsidiaries.

          (a) Form any Subsidiary which is not a Foreign Subsidiary unless
(i) such Subsidiary expressly joins in this Agreement as a borrower and becomes
jointly and severally liable for the obligations of Borrower hereunder, under
the Revolving Credit Note and under any other agreement between Borrower and
Lenders and (ii) Agent shall have received all documents, including legal
opinions, it may reasonably require to establish compliance with each of the
foregoing conditions; provided that Borrower may form Subsidiaries in connection
with transactions not prohibited by this Agreement.

          (b) Enter into any partnership, joint venture or similar arrangement,
except to the extent permitted under this Agreement.

     7.13. Fiscal Year and Accounting Changes. Change its fiscal year from
December 31

66



--------------------------------------------------------------------------------



 



or make any change (i) in accounting treatment and reporting practices except as
required by GAAP or (ii) in tax reporting treatment except as required by law.

     7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than Borrower’s business as conducted on
the date of this Agreement.

     7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of
Formation, Operating Agreement, Partnership Agreement. Amend, modify or waive
any term or material provision of its Articles of Incorporation or By-Laws,
Certificate of Formation or Operating Agreement, or Partnership Agreement which
would adversely affect the Lenders or Collateral in any way, unless required by
law.

     7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of Borrower or any member of the Controlled Group or the
imposition of a lien on the property of Borrower or any member of the Controlled
Group pursuant to Section 4068 of ERISA, (v) assume, or permit any member of the
Controlled Group to assume, any obligation to contribute to any Multiemployer
Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any member of the
Controlled Group to incur, any withdrawal liability to any Multiemployer Plan;
(vii) fail promptly to notify Agent of the occurrence of any Termination Event,
(viii) fail to comply, or permit a member of the Controlled Group to fail to
comply, with the requirements of ERISA or the Code or other Applicable Laws in
respect of any Plan, (ix) fail to meet, or permit any member of the Controlled
Group to fail to meet, all minimum funding requirements under ERISA or the Code
or postpone or delay or allow any member of the Controlled Group to postpone or
delay any funding requirement with respect of any Plan, (x) fail to maintain, or
permit any member of the Controlled Group to fail to maintain, the qualification
under section 401(a) of the Code of any Plan which is qualified under that
Section, (xi) fail to make, or permit any member of the Controlled Group to fail
to make, all required contributions to any Plan in accordance with the Plan’s
terms, (xii) engage in a transaction, or permit any member of the Controlled
Group to engage in a transaction, that could be subject to Sections 4069 or
4212(c) of ERISA, (xii) sponsor, establish or maintain, or permit any Borrower
to sponsor, establish or maintain, any obligation or liability with respect to a
Foreign Plan.

     7.17. Prepayment of Indebtedness. At any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders), or repurchase, redeem, retire
or otherwise acquire any Indebtedness of Borrower unless, after giving effect to
such prepayment, repurchase, redemption, retirement or other acquisition,
Borrower would have a Fixed Charge Coverage of at least 1.25 to 1:00.

67



--------------------------------------------------------------------------------



 



     7.18. Anti-Terrorism Laws. Borrower shall not, until satisfaction in full
of the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:

          (a) Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

          (b) Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.

          (c) Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.

     7.19. Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

     7.20. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

     7.21. Omitted.

     7.22. Omitted.

VIII CONDITIONS PRECEDENT.

     8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

          (a) Revolving Credit Note. Agent shall have received the Revolving
Credit Note duly executed and delivered by an authorized officer of Borrower;

          (b) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;

68



--------------------------------------------------------------------------------



 



          (c) Corporate, Company, Partnership Proceedings of Borrower. Agent
shall have received a copy of the resolutions in form and substance reasonably
satisfactory to Agent, of the Board of Directors, Managing Member, or General
Partner of Borrower authorizing (i) the execution, delivery and performance of
this Agreement, the Revolving Credit Note, and any Other Documents and (ii) the
granting by Borrower of the security interests in and liens upon the Collateral
in each case certified by the Secretary or an Assistant Secretary of Borrower as
of the Closing Date; and, such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate;

          (d) Incumbency Certificates of Borrower. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of Borrower, dated the
Closing Date, as to the incumbency and signature of the officers of Borrower
executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

          (e) Omitted.

          (f) Omitted.

          (g) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation of Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation or Formation, together with copies of the
By-Laws, Operating Agreement and/or Partnership Agreement of each Borrower and
all agreements of Borrower’s shareholders, members or partners certified as
accurate and complete by the Secretary of Borrower;

          (h) Good Standing Certificates. Agent shall have received good
standing certificates for Borrower dated not more than thirty (30) days prior to
the Closing Date, issued by the Secretary of State or other appropriate official
of Borrower’s jurisdiction of incorporation or formation and each jurisdiction
where the conduct of Borrower’s business activities or the ownership of its
properties necessitates qualification;

          (i) Legal Opinion. Agent shall have received the executed legal
opinion of Porter & Hedges, L.L.P. and David Roland, Esq., General Counsel to
Borrowing Agent, in form and substance satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Agreement, the
Revolving Credit Note, the Other Documents, and related agreements as Agent may
reasonably require and Borrower hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;

          (j) No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against Borrower or against the officers or directors of Borrower
(A) in connection with this Agreement, the Other Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of Agent,
is deemed material or (B) which could, in the reasonable opinion of Agent, have
a Material Adverse Effect on Borrower; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to Borrower or the conduct
of its business or inconsistent with the due consummation of the Transactions
shall have been issued by any Governmental Body;

69



--------------------------------------------------------------------------------



 



          (k) Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).

          (l) Collateral Examination. Agent shall have completed Collateral
examinations, the results of which shall be satisfactory in form and substance
to Lenders, of the Receivables, Inventory, General Intangibles, and Equipment of
Borrower and all books and records in connection therewith;

          (m) Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to
Article III hereof;

          (n) First Quarter Financial Statements. Agent shall have received a
copy of the First Quarter Financial Statements dated as of March 31, 2005, which
shall be satisfactory in all respects to Lenders;

          (o) Omitted.

          (p) Omitted.

          (q) Insurance. Agent shall have received photocopies of Borrower’s
casualty and liability insurance policies, together with evidence of Agent as
named loss payee and additional insured;

          (r) Omitted.

          (s) Omitted.

          (t) Payment Instructions. Agent shall have received written
instructions from Borrower directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

          (u) Omitted.

          (v) Consents. Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;

          (w) No Adverse Material Change. (i) since April 30, 2005, there shall
not have occurred any event, condition or state of facts which could reasonably
be expected to have a Material Adverse Effect and (ii) no representations made
or information supplied to Agent or Lenders prior to the Closing Date shall have
been proven to be inaccurate or misleading in any material respect;

          (x) Leasehold Agreements. Agent shall have received landlord,
mortgagee or warehouseman agreements satisfactory to Agent with respect to
certain premises leased by Borrower at which Inventory and books and records are
located, such premises to be determined by Agent in its sole discretion;

70



--------------------------------------------------------------------------------



 



          (y) Omitted.

          (z) Omitted.

          (aa) Omitted.

          (bb) Omitted.

          (cc) Contract Review. Agent shall have reviewed all material contracts
of Borrower including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;

          (dd) Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of Borrower dated as of the
date hereof, stating that (i) all representations and warranties set forth in
this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrower is on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;

          (ee) Borrowing Base. Agent shall have received evidence from Borrower
that the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support Advances in the amount requested by
Borrower on the Closing Date;

          (ff) Undrawn Availability. Borrower shall have Undrawn Availability of
at least $5,000,000.00;

          (gg) Lien Waiver Agreements. Borrower shall have delivered executed
Lien Waiver Agreements for certain Leasehold Interests as required by Agent in a
form satisfactory to Agent. In the event one or more Lien Waiver Agreements are
not delivered at Closing, an amount equal to three-month’s rent for said
Leasehold Interest shall be reserved in the Formula Amount until such time as
the Lien Waiver Agreement is delivered to Agent;

          (hh) Compliance with Laws. Agent shall be reasonably satisfied that
Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act;

          (ii) Dissolution of I/O General, LLC. Borrower shall have delivered
evidence of the dissolution of I/O General, LLC;

          (jj) Stock Certificates and powers for Domestic Subsidiary Stock.
Borrower shall have delivered original stock certificates and executed stock
powers for all Domestic Subsidiary Stock, together with pledges of such
interests in the membership of I/O Nevada, LLC and I/O Texas; and

          (kk) Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this

71



--------------------------------------------------------------------------------



 



Agreement shall be satisfactory in form and substance to Agent and its counsel.

     8.2. Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

          (a) Representations and Warranties. Each of the representations and
warranties made by Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;

          (b) No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

          (c) Maximum Advances. In the case of any Advance requested to be made,
after giving effect thereto, the aggregate amount of such Advance shall not
exceed the maximum amount of such type of Advance permitted under this
Agreement.

     Each request for an Advance by Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

IX INFORMATION AS TO BORROWERS.

     Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

     9.1. Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectibility of any material portion of the Collateral, including Borrower’s
reclamation or repossession of, or the return to Borrower of, a material amount
of goods or claims or disputes asserted by any Customer or other obligor.

     9.2. Schedules. Deliver to Agent on or before the twenty-fifth (25th) day
of each month as and for the prior month (a) accounts receivable ageings
inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger, (c) Inventory
reports, and (d) a Borrowing Base Certificate in form and substance satisfactory
to Agent (which shall be calculated as of the last day of the prior month and
which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement). In addition, Borrower will deliver to Agent at such intervals
as Agent may require: (i) confirmatory assignment schedules, (ii) copies of
Customer’s invoices, (iii) evidence of shipment or delivery, and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications. Agent shall
have the right to confirm

72



--------------------------------------------------------------------------------



 



and verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by Borrower and delivered to Agent from
time to time solely for Agent’s convenience in maintaining records of the
Collateral, and Borrower’s failure to deliver any of such items to Agent shall
not affect, terminate, modify or otherwise limit Agent’s Lien with respect to
the Collateral.

     9.3. Environmental Reports. Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8, a Compliance
Certificate with regard to Environmental matters.

     9.4. Litigation. Promptly notify Agent in writing of any claim (but only
such claims which are material), litigation, suit or administrative proceeding
affecting Borrower, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

     9.5. Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of Borrower
as of the date of such statements; (c) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two plan years and was not
corrected as provided in Section 4971 of the Code, could subject Borrower to a
tax imposed by Section 4971 of the Code; (d) each and every default by Borrower
which might result in the acceleration of the maturity of any Indebtedness which
will result in a Material Adverse Effect, including the names and addresses of
the holders of such Indebtedness with respect to which there is a default
existing or with respect to which the maturity has been or could be accelerated,
and the amount of such Indebtedness; and (e) any other development in the
business or affairs of Borrower which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrower propose to take with respect thereto.

     9.6. Government Receivables. Notify Agent immediately if any of its
Receivables arise out of contracts between Borrower and the United States, any
state, or any department, agency or instrumentality of any of them.

     9.7. Annual Financial Statements. Furnish Agent within ninety (90) days
after the end of each fiscal year of Borrower, financial statements of Borrower
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification by
an independent certified public accounting firm selected by Borrower and
satisfactory to Agent (the “Accountants”). In addition, the reports shall be
accompanied by a Compliance Certificate.

     9.8. Quarterly Financial Statements. Furnish Agent within sixty (60) days
after the end of each fiscal quarter, an unaudited balance sheet of Borrower and
unaudited statements of

73



--------------------------------------------------------------------------------



 



income and cash flow of Borrower reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Borrower’s business. The
reports shall be accompanied by a Compliance Certificate.

     9.9. Monthly Financial Statements. Furnish Agent within forty-five
(45) days after the end of each month (except for monthly financial statements
which fall at the end of a fiscal quarter, in which case sixty(60) days), an
unaudited balance sheet of Borrower and unaudited statements of income of
Borrower reflecting results of operations from the beginning of the fiscal year
to the end of such month and for such month, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrower’s business. The reports shall be accompanied by a
Compliance Certificate.

     9.10. Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as Borrower shall send to its stockholders,
members or partners.

     9.11. Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Revolving Credit Note have been complied with by Borrower
including, without the necessity of any request by Agent, (a) copies of all
environmental audits and reviews, (b) notice of Borrower’s opening of any new
office or place of business or Borrower’s closing of any existing office or
place of business, and (c) promptly upon Borrower’s learning thereof, notice of
any labor dispute to which Borrower may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which Borrower is a party or by which Borrower is bound and
any notice to workers pursuant to the Workers Adjustment and Retraining Act or
the incurrence of an event that should have triggered such a notice to workers.

     9.12. Projected Operating Budget. Furnish Agent and Lenders, no later than
thirty (30) days prior to the beginning of Borrower’s fiscal years commencing
with fiscal year 2006, a month by month projected operating budget and cash flow
of Borrower for such fiscal year (including an income statement for each month
and a balance sheet as at the end of the last month in each fiscal quarter),
such projections to be accompanied by a certificate signed by the President or
Chief Financial Officer of Borrower to the effect that such projections have
been prepared on the basis of sound financial planning practice consistent with
past budgets and financial statements and that such officer has no reason to
question the reasonableness of any material assumptions on which such
projections were prepared.

     9.13. Variances From Operating Budget. Upon Agent’s request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each monthly report, a written report summarizing all material
variances from budgets submitted by Borrower pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.

74



--------------------------------------------------------------------------------



 



     9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to Borrower
by any Governmental Body or any other Person that is material to the operation
of Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by Borrower with any Governmental Body or Person, if such
reports indicate any material change in the business, operations, affairs or
condition of Borrower, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to Borrower.

     9.15. ERISA and Employee Compensation Notices and Requests. Furnish Agent
with immediate written notice in the event that (i) Borrower or any member of
the Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which Borrower or any member of the Controlled Group has
taken, is taking, or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, Department of Labor
or PBGC with respect thereto, (ii) Borrower or any member of the Controlled
Group knows or has reason to know that a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred together with a written
statement describing such transaction and the action which Borrower or any
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, (iii) a funding waiver request has been filed with respect to
any Plan together with all communications received by Borrower or any member of
the Controlled Group with respect to such request, (iv) any increase in the
benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which Borrower or any member of the
Controlled Group was not previously contributing shall occur, (v) Borrower or
any member of the Controlled Group shall receive from the PBGC a notice of
intention to terminate a Plan or to have a trustee appointed to administer a
Plan, together with copies of each such notice, (vi) Borrower or any member of
the Controlled Group shall receive any favorable or unfavorable determination
letter from the Internal Revenue Service regarding the qualification of a Plan
under Section 401(a) of the Code, together with copies of each such letter;
(vii) Borrower or any member of the Controlled Group shall receive a notice
regarding the imposition of withdrawal liability, together with copies of each
such notice; (viii) Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment;
(ix) Borrower or any member of the Controlled Group knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan; (x) the payment of an excess parachute payment
as such term is defined in Section 280G; (xi) the payment of compensation by the
Borrower or any member of the Controlled Group that is not deductible by reason
of the applicability of Section 162(m) of the Code.

     9.16. Additional Documents. Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.

X EVENTS OF DEFAULT.

75



--------------------------------------------------------------------------------



 



     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:

     10.1. Nonpayment. Failure by Borrower to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by required prepayment or failure to
pay any other liabilities or make any other payment, fee or charge provided for
herein when due or in any Other Document, including without limitation,
violations of the Formula Amount which said violations are not cured within five
(5) days;

     10.2. Breach of Representation. Any representation or warranty made or
deemed made by Borrower in this Agreement, any Other Document or any related
agreement or in any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been misleading in any material respect on the date when made or deemed to have
been made;

     10.3. Financial Information. Failure by Borrower to (i) furnish financial
information when due or when requested which is unremedied for a period of ten
(10) days, or (ii) permit the inspection of its books or records as provided in
this Agreement;

     10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against Borrower’s Inventory or Receivables or against
a material portion of Borrower’s other property which is not stayed, discharged
or lifted within thirty (30) days, or otherwise being contested in good faith;

     10.5. Noncompliance. Except as otherwise provided for in Sections 10.1 and
10.3 and 10.5(ii), (i) failure or neglect of Borrower or Guarantor to perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between Borrower and Agent or any Lender, or (ii) failure
or neglect of Borrower to perform, keep or observe any term, provision,
condition or covenant, contained in Sections 4.6, 4.7, 4.9, 4.11, 6.1, 6.3, 6.4,
9.4 or 9.6 hereof which is not cured within ten (10) days from the occurrence of
such failure or neglect;

     10.6. Judgments. Borrower shall fail within thirty (30) days to pay, bond
(with Agent named the Beneficiary) or otherwise discharge one or more judgments
or orders for the payment of money in excess of $250,000.00 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage); provided that such judgments shall not constitute an Event of
Default if (i) the judgment(s) is/are stayed on appeal or are otherwise being
appropriately contested in good faith, or (ii) Borrower has established
appropriate reserves for such judgments in its financial statements to the
reasonable satisfaction of Agent;

     10.7. Bankruptcy. Borrower shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to

76



--------------------------------------------------------------------------------



 



have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

     10.8. Inability to Pay. Borrower shall admit in writing its inability, or
be generally unable, to pay its debts as they become due or cease operations of
its present business;

     10.9. Affiliate Bankruptcy. Any Affiliate or any Subsidiary of Borrower,
shall (i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

     10.10. Material Adverse Effect. Any change in Borrower’s results of
operations or condition (financial or otherwise) which, in Agent’s opinion, has
a Material Adverse Effect; provided that, (a) Agent has given Borrower written
notice of such determination, (b) Agent has given Borrower a subsequent written
notice that its determination is unchanged, and (c) the notice under clause
(b) is given not fewer than 10 Business Days after, and not more than 90 days
after, the notice is given under clause (a).

     10.11. Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest, which lien is not removed
within thirty (30) days;

     10.12. Omitted.

     10.13. Cross Default. A default of the obligations of Borrower under any
other agreement to which it is a party shall occur which would have a Material
Adverse Effect on its condition, affairs or prospects (financial or otherwise)
which default is not cured within any applicable grace period;

     10.14. Breach of Guaranty. Termination or breach of any Guaranty or
security agreement, pledge, or similar agreement executed and delivered to Agent
in connection with the Obligations of Borrower which is not cured within fifteen
(15) days or as otherwise set forth in such Guaranty or related agreement, or if
any Guarantor attempts to terminate, challenges the validity of, or its
liability under, any such Guaranty or Guaranty Security Agreement or similar
agreement;

     10.15. Change of Control. Any Change of Control shall occur;

     10.16. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower, or
Borrower shall so claim in writing to Agent or any Lender;

77



--------------------------------------------------------------------------------



 



     10.17. Licenses. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent, trademark or tradename
of Borrower which is not renewed or replaced by a substitute acceptable to Agent
within thirty (30) days after the date of such revocation, termination,
suspension, or modification, but only so long as such revocation, termination,
suspension or modification would reasonably be expected not to result in a
Material Adverse Effect, or (B) commence proceedings to suspend, revoke,
terminate or adversely modify any such license, permit, trademark, tradename or
patent and such proceedings shall not be dismissed or discharged within sixty
(60) days, or (C) schedule or conduct a hearing on the renewal of any license,
permit, trademark, tradename or patent necessary for the continuation of
Borrower’s business and the staff of such Governmental Body issues a report
recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, tradename or patent; (ii) any
agreement which is necessary or material to the operation of Borrower’s business
shall be revoked or terminated and not replaced by a substitute acceptable to
Agent within thirty (30) days after the date of such revocation or termination,
and such revocation or termination and non-replacement would reasonably be
expected to have a Material Adverse Effect;

     10.18. Seizures. Any portion of the Collateral shall be seized or taken by
a Governmental Body, or Borrower or the title and rights of Borrower, which is
the owner of any material portion of the Collateral shall have become the
subject matter of claim, litigation, suit or other proceeding which might, in
the opinion of Agent, upon final determination, result in impairment or loss of
the security provided by this Agreement or the Other Documents in an amount
exceeding $250,000.00 in the aggregate;

     10.19. Operations. The operations of Borrower’s manufacturing facility are
interrupted at any time for more than ten (10) consecutive days (other than for
scheduled or required maintenance), unless Borrower shall (i) be entitled to
receive for such period of interruption, proceeds of business interruption
insurance sufficient to assure that its per diem cash needs during such period
is at least equal to its average per diem cash needs for the consecutive three
month period immediately preceding the initial date of interruption and (ii)
receive such proceeds in the amount described in clause (i) preceding not later
than thirty (30) days following the initial date of any such interruption;
provided, however, that notwithstanding the provisions of clauses (i) and
(ii) of this section, an Event of Default shall be deemed to have occurred if
Borrower shall be receiving the proceeds of business interruption insurance for
a period of thirty (30) consecutive days; or

     10.20. Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions,
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability which, in the reasonable
judgment of Agent, could reasonably be expected to have a Material Adverse
Effect.

XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

     11.1. Rights and Remedies. Upon the occurrence of an Event of Default under
Section 10.7, all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated. While any other Event of

78



--------------------------------------------------------------------------------



 



Default exists, Agent shall have the right to at its option, declare all
Obligations to be immediately due and payable and to terminate the Obligations
of Lenders to make Advances under this Agreement. In addition, while any Event
of Default exists, Agent shall have the right to exercise any and all rights and
remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of
Borrower’s premises or other premises without legal process and without
incurring liability to Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its Permitted Discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrower to make the Collateral available to Agent at a
convenient place. With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrower reasonable notification of such sale or sales,
it being agreed that in all events written notice mailed to Borrower at least
ten (10) days prior to such sale or sales is reasonable notification. At any
public sale Agent or any Lender may bid for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by Borrower. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual nonrevocable, royalty free, nonexclusive license and Agent
is granted permission to use all of Borrower’s (a) trademarks, trade styles,
trade names, patents, patent applications, copyrights, service marks, licenses,
franchises and other proprietary rights which are used or useful in connection
with Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrower shall remain liable to Agent and Lenders therefor.

          (b) To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other

79



--------------------------------------------------------------------------------



 



Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Borrower acknowledges that
the purpose of this Section 11.1(b) is to provide non-exhaustive indications of
what actions or omissions by the Agent would not be commercially unreasonable in
the Agent’s exercise of remedies against the Collateral and that other actions
or omissions by the Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 11.1(b). Without limitation
upon the foregoing, nothing contained in this Section 11.1(b) shall be construed
to grant any rights to Borrower or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by Applicable Law in the
absence of this Section 11.1(b).

     11.2. Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.

     11.3. Setoff. Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply Borrower’s property held by
Agent and such Lender to reduce the Obligations.

     11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

     11.5. Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
Permitted Discretion, be paid over or delivered as follows:

     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;

80



--------------------------------------------------------------------------------



 



     SECOND, to payment of any fees owed to the Agent;

     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights under this Agreement and the Other Documents or otherwise with
respect to the Obligations owing to such Lender;

     FOURTH, to the payment of all of the Obligations consisting of accrued fees
and interest;

     FIFTH, to the payment of the outstanding principal amount of the
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);

     SIXTH, to all other Obligations and other obligations which shall have
become due and payable under the Other Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

XII WAIVERS AND JUDICIAL PROCEEDINGS.

     12.1. Waiver of Notice. Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

     12.2. Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

     12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER

81



--------------------------------------------------------------------------------



 



INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII EFFECTIVE DATE AND TERMINATION.

     13.1. Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 24, 2008 (the “Term”) unless sooner
terminated as herein provided. Borrower may terminate this Agreement at any time
upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrower shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) One percent of the
Maximum Loan Amount if the Early Termination Date occurs on or after the Closing
Date to and including the date immediately preceding the first anniversary of
the Closing Date, (y) 0.75% of the Maximum Loan Amount if the Early Termination
Date occurs on or after the first anniversary of the Closing Date to and
including the date immediately preceding the second anniversary of the Closing
Date, and (z) $0.25% of the Maximum Loan Amount if the Early Termination Date
occurs on or after the second anniversary of the Closing Date to and including
the date immediately preceding the third anniversary of the Closing Date.

     13.2. Termination. The termination of the Agreement shall not affect
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrower’s Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of Borrower have been indefeasibly paid and performed in full after
the termination of this Agreement or Borrower has furnished Agent and Lenders
with an indemnification satisfactory to Agent and Lenders with respect thereto.
Accordingly, Borrower waives any rights which it may have under the Uniform
Commercial Code to demand the filing of termination statements with respect to
the Collateral, and Agent shall not be required to send such termination
statements to Borrower, or to file them with any filing office, unless and until
this Agreement shall have been terminated in accordance with its terms and all
Obligations have been

82



--------------------------------------------------------------------------------



 



indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.

XIV REGARDING AGENT.

     14.1. Appointment. Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in the Fee
Letter), charges and collections (without giving effect to any collection days)
received pursuant to this Agreement, for the ratable benefit of Lenders. Agent
may perform any of its duties hereunder by or through its agents or employees.
As to any matters not expressly provided for by this Agreement (including
collection of the Revolving Credit Note) Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding; provided, however, that Agent shall not be required to take
any action which exposes Agent to liability or which is contrary to this
Agreement or the Other Documents or Applicable Law unless Agent is furnished
with an indemnification reasonably satisfactory to Agent with respect thereto.

     14.2. Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of Borrower. The duties of Agent as
respects the Advances to Borrower shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

     14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Borrower in connection with

83



--------------------------------------------------------------------------------



 



the making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of Borrower. Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Other Document, or of the financial condition of Borrower, or
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement, the Revolving
Credit Note, the Other Documents or the financial condition of Borrower, or the
existence of any Event of Default or any Default.

     Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrower.

     Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

     14.4. Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

     14.5. Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

     14.6. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrower
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that Agent receives such a notice, Agent shall give notice thereof to

84



--------------------------------------------------------------------------------



 



Lenders. Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.

     14.7. Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
(not mere) negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

     14.8. Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with Borrower as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.

     14.9. Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from Borrower pursuant to the terms of this Agreement which
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.

     14.10. Borrower’s Undertaking to Agent. Without prejudice to its
obligations to Lenders under the other provisions of this Agreement, Borrower
hereby undertakes with Agent to pay to Agent from time to time on demand all
amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Borrower’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.

     14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating

85



--------------------------------------------------------------------------------



 



to or in connection with Borrower, its Affiliates or its agents, this Agreement,
the Other Documents or the transactions hereunder or contemplated hereby:
(1) any identity verification procedures, (2) any record-keeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or such other laws.

     14.12. Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender. Anything in
this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

XV BORROWING AGENCY.

     15.1. Borrowing Agency Provisions. Each Borrower hereby irrevocably
designates Borrowing Agent to be its representative, attorney and agent and in
such capacity to borrow, request Letters of Credit, sign and endorse notes, and
execute and deliver all instruments, documents, writings, certificates
(including compliance certificates), financial statements, reports and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and to take any and all such action (including in respect of
compliance with covenants) on behalf of any Borrower under this Agreement or the
Other Documents. Each Borrower agrees that each notice, election,
representation, warranty, covenant, agreement and undertaking made on its behalf
by Borrowing Agent shall be deemed for all purposes to have been made by such
Borrower and shall be binding and enforceable against such Borrower to the same
extent as if the same had been made directly by such Borrower. Each Borrower
hereby authorizes Agent to issue Letters of Credit and pay over or credit all
loan proceeds hereunder in accordance with the request or instructions of
Borrowing Agent. Borrowing Agent hereby accepts such appointment.

          (a) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party.

          (b) All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation

86



--------------------------------------------------------------------------------



 



and liability on the part of each Borrower shall in no way be affected by
(i) any extension, renewal or forbearance granted by Agent or any Lender to any
Borrower, (ii) any failure of Agent or any Lender to give any Borrower notice of
borrowing or any other notice, (iii) any failure of Agent or any Lender to
pursue or preserve its rights or remedies against any Borrower or any
Collateral, or (iv) the release by Agent or any Lender of any Collateral now or
thereafter acquired from any Borrower, and such agreement by each Borrower to
pay upon any notice issued pursuant thereto is unconditional and unaffected by
prior recourse by Agent or any Lender to the other Borrowers or any Collateral
for such Borrower’s Obligations or the lack thereof. Each Borrower waives all
suretyship defenses.

     15.2. Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution or
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Persons directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, in
each case unless and until termination of the obligations of Lenders to make
Advances under this Agreement and the payment, performance and satisfaction in
full of the Obligations.

XVI MISCELLANEOUS

     16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas, except with regard to the
realization of the Lender’s interest in the Collateral, in which case the laws
of the state in which such Collateral is located. Any judicial proceeding
brought by or against Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of Texas, United States of America,
and, by execution and delivery of this Agreement, Borrower accepts for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrower at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of Agent or any Lender to bring proceedings against
Borrower in the courts of any other jurisdiction. Borrower waives any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. Borrower waives the right to remove any judicial proceeding
brought against Borrower in any state court to any federal court. Any judicial
proceeding by Borrower against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of Harris, Southern District,
State of Texas.

     16.2. Entire Understanding.

87



--------------------------------------------------------------------------------



 



          (a) This Agreement and the documents executed concurrently herewith
contain the entire understanding between Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Borrower acknowledges that it has
been advised by counsel in connection with the execution of this Agreement and
Other Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

          (b) The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrower may, subject to the provisions of this
Section 16.2 (b), from time to time enter into written supplemental agreements
to this Agreement or the Other Documents executed by Borrower, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or Borrower thereunder or the
conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

               (i) increase the Commitment Percentage, the maximum dollar
commitment of any Lender or the Maximum Loan Amount

               (ii) extend the maturity of any Revolving Credit Note or the due
date for any amount payable hereunder, or decrease the rate of interest or
reduce any fee payable by Borrower to Lenders pursuant to this Agreement.

               (iii) alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b).

               (iv) release any Collateral during any calendar year (other than
in accordance with the provisions of this Agreement) having an aggregate value
in excess of $125,000.00.

               (v) change the rights and duties of Agent.

               (vi) permit any Revolving Advance to be made if after giving
effect thereto the total of Revolving Advances outstanding hereunder would
exceed the Formula Amount for more than sixty (60) consecutive Business Days or
exceed one hundred and five percent (105%) of the Formula Amount.

               (vii) increase the Advance Rates above the Advance Rates in
effect on the Closing Date.

     Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrower, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and

88



--------------------------------------------------------------------------------



 



rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon.

     In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request. In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
the then outstanding principal amount thereof plus accrued and unpaid interest
and fees due such Lender, which interest and fees shall be paid when collected
from Borrower. In the event PNC elects to require any Lender to assign its
interest to PNC or to the Designated Lender, PNC will so notify such Lender in
writing within forty-five (45) days following such Lender’s denial, and such
Lender will assign its interest to PNC or the Designated Lender no later than
five (5) days following receipt of such notice pursuant to a Commitment Transfer
Supplement executed by such Lender, PNC or the Designated Lender, as
appropriate, and Agent.

     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Agreement, Agent may at its sole discretion and without the consent of the
Required Lenders, voluntarily permit the outstanding Revolving Advances at any
time to exceed the Formula Amount (the “Out-of-Formula Loans”). If Agent is
willing in its sole and absolute discretion to make such Out-of-Formula Loans,
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a). For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Borrower decrease such excess
in as expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
Borrower and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to

89



--------------------------------------------------------------------------------



 



Borrower on behalf of the Lenders which the Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to Borrower pursuant to the terms of this
Agreement; provided, that at any time after giving effect to any such Revolving
Advances the outstanding Revolving Advances do not exceed one hundred and ten
percent (110%) of the Formula Amount.

     16.3. Successors and Assigns; Participations; New Lenders.

          (a) This Agreement shall be binding upon and inure to the benefit of
Borrower, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

          (b) Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrower shall not be required to pay to any Participant more than
the amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrower be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.

          (c) Any Lender may with the consent of Agent which shall not be
unreasonably withheld or delayed sell, assign or transfer all or any part of its
rights under this Agreement and the Other Documents to one or more additional
banks or financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”,
and together with each Participant, each a “Transferee” and collectively the
“Transferees”), in minimum amounts of not less than $1,000,000.00, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording. Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of

90



--------------------------------------------------------------------------------



 



such Purchasing Lender and the resulting adjustment of the Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents. Borrower hereby consents to the addition of
such Purchasing Lender and the resulting adjustment of the Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents. Borrower shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

          (d) Agent shall maintain at its address a copy of each Commitment
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and
Borrower, Agent and Lenders may treat each Person whose name is recorded in the
Register as the owner of the Advance recorded therein for the purposes of this
Agreement. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender upon the effective date of each transfer or
assignment to such Purchasing Lender.

          (e) Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning Borrower which has been delivered to such Lender by or on
behalf of Borrower pursuant to this Agreement or in connection with such
Lender’s credit evaluation of Borrower.

     16.4. Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

     16.5. Indemnity. Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct of the party being indemnified (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Without
limiting the generality of the foregoing, this indemnity shall extend to any
liabilities,

91



--------------------------------------------------------------------------------



 



obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) asserted against or incurred by any of the indemnitees
described above in this Section 16.5 by any Person under any Environmental Laws
or similar laws by reason of Borrower’s or any other Person’s failure to comply
with laws applicable to solid or hazardous waste materials, including Hazardous
Substances and Hazardous Waste, or other Toxic Substances. Additionally, if any
taxes (excluding taxes imposed upon or measured solely by the net income of
Agent and Lenders, but including any intangibles taxes, stamp tax, recording tax
or franchise tax) shall be payable by Agent, Lenders or Borrower on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Borrower will pay (or will promptly reimburse Agent
and Lenders for payment of) all such taxes, including interest and penalties
thereon, and will indemnify and hold the indemnitees described above in this
Section 16.5 harmless from and against all liability in connection therewith.

     16.6. Notice. Any notice or request hereunder may be given to Borrower or
to Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice, request, demand, direction
or other communication (for purposes of this Section 16.6 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Loan
Agreement shall be in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission in accordance with this
Section 16.6. Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names on
Section 16.6 hereof or in accordance with any subsequent unrevoked Notice from
any such party that is given in accordance with this Section 16.6. Any Notice
shall be effective:

          (a) In the case of hand-delivery, when delivered;

          (b) If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;

          (c) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

          (d) In the case of electronic transmission, when actually received;

          (e) If given by any other means (including by overnight courier), when
actually received.

          Any Lender giving a Notice to Borrower shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

          (A) If to Agent or PNC at:

PNC Bank, National Association

92



--------------------------------------------------------------------------------



 



2121 San Jacinto, Suite 1850
Dallas, Texas 75201
Attention: John Wattinger
Telephone: (214)871-1247
Facsimile: (214)871-2015

with a copy to:

PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672

with an additional copy to:

McGlinchey Stafford, PLLC
643 Magazine Street
New Orleans, Louisiana 70130
Attention: Richard A. Aguilar
Telephone: (504) 586-1200
Facsimile: (504) 596-2800

          (B) If to a Lender other than Agent, as specified on the signature
pages hereof:

Whitney National Bank
228 St. Charles Avenue
New Orleans, Louisiana 70130
Attention: Elmer H. Hemphill
Telephone: (504) 586-7202
Facsimile: (504) 586-7383

with an additional copy to:

Whitney National Bank
228 St. Charles Avenue
New Orleans, Louisiana 70130
Attention: Brigette Duhe’
Telephone: (504) 586-7303
Facsimile: (504) 586-7383

93



--------------------------------------------------------------------------------



 



          (C) If to Borrowing Agent:

Input/Output, Inc.
12300 Parc Crest Drive
Stafford, Texas 77477
Attention: David Y. Stutts
Telephone: (281) 879-3645
Facsimile: (281) 879-3674

with a copy to:

Input/Output, Inc.
12300 Parc Crest Drive
Stafford, Texas 77477
Attention: General Counsel
Telephone: (281) 552-3308
Facsimile: (281) 879-3600

Porter & Hedges, LLP
1000 Main Street
36th Floor
Houston, Texas 77002
Attention: Nick H. Sorensen
Telephone: (713) 226-6677
Facsimile: (713) 226-6277

     16.7. Survival. The obligations of Borrower under Sections 2.2(f), 3.7,
3.8, 3.9, 4.19(h), and 15.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations the greater of a period of five (5) years from the
Closing Date, or the expiration of any applicable statutes of limitation, except
with respect to any indemnification provisions contained herein, in which case
such provisions will survive indefinitely.

     16.8. Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

     16.9. Expenses. All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders and Lenders (a) in all efforts
made to enforce payment of any Obligation or effect collection of any
Collateral, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder and
under all related agreements, documents and instruments, whether through

94



--------------------------------------------------------------------------------



 



judicial proceedings or otherwise, or (d) in defending or prosecuting any
actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, or (e) in connection with any advice given to Agent
or any Lender with respect to its rights and obligations under this Agreement
and all related agreements, documents and instruments, may be charged to
Borrower’s Account and shall be part of the Obligations.

     16.10. Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, or threatens to fail to perform, observe or discharge such
obligations or liabilities, any remedy at law may prove to be inadequate relief
to Lenders; therefore, Agent, if Agent so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.

     16.11. Damages. Neither party to this Agreement, nor any agent or attorney
for any of them, shall be liable to any other party (or any Affiliate of any
such Person) for indirect, punitive, exemplary or consequential damages arising
from any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document; provided
that nothing contained in this paragraph shall be construed to limit in any way
whatsoever Lenders’ rights under this Agreement, whether at law, equity, or
otherwise.

     16.12. Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.

     16.13. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or scanned email transmission shall be deemed
to be an original signature hereto.

     16.14. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

     16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with

95



--------------------------------------------------------------------------------



 



an examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by Borrower other than those documents and instruments in possession
of Agent or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to Borrower or one or more
of its Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and Borrower hereby
authorizes each Lender to share any information delivered to such Lender by
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such Subsidiary
or Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

     16.16. Publicity. Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrower, Agent and Lenders, including announcements which are commonly known as
tombstones, in such publications and to such selected parties as Agent shall in
its sole and absolute discretion deem appropriate.

     16.17. Certifications From Banks and Participants; US PATRIOT Act. Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW

96



--------------------------------------------------------------------------------



 



     Each of the parties has signed this Agreement on the day and year set forth
below, to be effective as of the day and year first above written.

              BORROWERS:     INPUT/OUTPUT, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Chief Financial Officer

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            GLOBAL CHARTER CORPORATION
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            GMG/AXIS, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            GX TECHNOLOGY CORPORATION
 
       

  By:   /s/ Michael K. Lambert

       

  Name:   Michael K. Lambert

  Title:   President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477

97



--------------------------------------------------------------------------------



 



              I/O EXPLORATION PRODUCTS (U.K.), INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            I/O EXPLORATION PRODUCTS (U.S.A.), INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            I/O MARINE SYSTEMS, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            I/O OF AUSTIN, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477

98



--------------------------------------------------------------------------------



 



              I/O SENSORS, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477
 
            I/O TEXAS, LP
 
       

  By:   Input/Output, Inc., its General Partner

         

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Chief Financial Officer

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477

              IPOP MANAGEMENT, INC.
 
       

  By:   /s/ J. Michael Kirksey

       

  Name:   J. Michael Kirksey

  Title:   Vice President

  Date:   May 24, 2005
 
            12300 Parc Crest Drive     Stafford, Texas 77477

99



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,     as Lender and as Agent
 
       

  By:   /s/ John Wattinger

       

  Name:   John Wattinger

  Title:   Vice President

  Date:   May 24, 2005
 
            2121 San Jacinto, Suite 1850     Dallas, Texas 75201
 
            Commitment Percentage: 60%
 
            WHITNEY NATIONAL BANK
 
       

  By:   /s/ Elmer H. Hemphill

       

  Name:   Elmer H. Hemphill

  Title:   Senior Vice President

  Date:   May 24, 2005
 
            228 St. Charles Avenue     New Orleans, Louisiana 70130
 
            Commitment Percentage: 40%

100



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Chief Financial Officer of INPUT/OUTPUT, INC., the corporation described in
and which executed the foregoing instrument; and that he signed his name thereto
by order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of GLOBAL CHARTER CORPORATION, the corporation described in
and which executed the foregoing instrument; and that he signed his name thereto
by order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of GMG/AXIS, INC., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

101



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came Michael K.
Lambert, to me known, who, being by me duly sworn, did depose and say that he is
the President of GX TECHNOLOGY CORPORATION, the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of I/O EXPLORATION PRODUCTS (U.K.), INC., the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of I/O EXPLORATION PRODUCTS (U.S.A.), INC., the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

102



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of I/O MARINE SYSTEMS, INC., the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of I/O OF AUSTIN, INC., the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of I/O SENSORS, INC., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

103



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Chief Financial Officer of Input/Output, Inc., the general partner of I/O
TEXAS, LP., the limited partnership described in and which executed the
foregoing instrument; and that he signed his name thereto by order of the
partners of said limited partnership.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came J. Michael
Kirksey, to me known, who, being by me duly sworn, did depose and say that he is
the Vice President of IPOP MANAGEMENT, INC., the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

104



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this 24th day of May, 2005, before me personally came John Wattinger, to
me known, who, being by me duly sworn, did depose and say that he is the Vice
President of PNC BANK, NATIONAL ASSOCIATION, and that he was authorized to sign
his name thereto.

     
 
  /s/ Lucrezia White

   
 
  Notary Public

         
STATE OF TEXAS
  )    
 
  ) ss.    
COUNTY OF HARRIS
  )    

     On this         th day of May, 2005, before me personally came Elmer H.
Hemphill, to me known, who, being by me duly sworn, did depose and say that he
is the Senior Vice President of WHITNEY NATIONAL BANK, and that he was
authorized to sign his name thereto.

     
 
  /s/ Christopher Michael Wappel

   
 
  Notary Public

105